Exhibit 10.1
LOAN AND SECURITY AGREEMENT
     THIS LOAN AND SECURITY AGREEMENT, dated as of February 8, 2011 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”) is among GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), in its
capacity as agent for Lenders (as defined below) (together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), ONCOTHYREON
INC., a Delaware corporation (the “Borrower”), and the other U.S. Subsidiaries
(defined below) who are or hereafter become parties to this Agreement as
guarantors (each a “Guarantor” and collectively, the “Guarantors”, and together
with the Borrower, each a “Loan Party” and collectively, “Loan Parties”).
RECITALS
     Borrower wishes to borrow funds from time to time from Lenders, and Lenders
desire to make loans, advances and other extensions of credit, severally, but
not jointly, to Borrower from time to time pursuant to the terms and conditions
of this Agreement.
AGREEMENT
Loan Parties, Agent and Lenders agree as follows:
1. DEFINITIONS.
     As used in this Agreement, all capitalized terms shall have the definitions
as provided herein. Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP. The term “financial
statements” shall include the accompanying notes and schedules. All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).
2. LOANS AND TERMS OF PAYMENT.
     2.1. Promise to Pay. Each entity constituting the Borrower promises,
jointly and severally, to pay Agent, for the ratable accounts of Lenders, when
due pursuant to the terms hereof, the aggregate unpaid principal amount of all
loans, advances and other extensions of credit made severally by the Lenders to
Borrower under this Agreement, together with interest on the unpaid principal
amount of such loans, advances and other extensions of credit at the interest
rates set forth herein.
     2.2. Term Loans.
     (a) Commitment. Subject to the terms and conditions hereof, each Lender,
severally, but not jointly, agrees to make term loans (each a “Term Loan” and
collectively, the “Term Loans”) to Borrower from time to time on any Business
Day (as defined below) during the period from the Closing Date (as defined
below) until November 1, 2011 (the “Commitment Termination Date”) in an
aggregate principal amount not to exceed such Lender’s commitment as identified
on Schedule A hereto (such commitment of each Lender as it may be amended to

1



--------------------------------------------------------------------------------



 



reflect assignments made in accordance with this Agreement or terminated or
reduced in accordance with this Agreement, its “Commitment”, and the aggregate
of all such commitments, the “Commitments”). Notwithstanding the foregoing, the
aggregate principal amount of the Term Loans made hereunder shall not exceed
$12,500,000 (the “Total Commitment”). Each Lender’s obligation to fund a Term
Loan shall be limited to such Lender’s Pro Rata Share (as defined below) of such
Term Loan. Subject to the terms and conditions hereof, the initial Term Loan
shall be made on the Closing Date in an aggregate principal amount equal to
$5,000,000 (the “Initial Term Loan”). After the date of the Initial Term Loan
and on or prior to the Commitment Termination Date, Borrower may request one
(1) additional Term Loan (the “Subsequent Term Loan”), and if advanced in
accordance with the terms and conditions hereof such Subsequent Term Loan will
be in an amount equal to $7,500,000.
     (b) Method of Borrowing. When Borrower desires a Term Loan, Borrower will
notify Agent (which notice shall be irrevocable) by facsimile (or by telephone,
provided that such telephonic notice shall be promptly confirmed in writing, but
in any event on or before the following Business Day) on the date that is five
(5) Business Days prior to the day the Term Loan is to be made (or such shorter
period of time as Agent may agree). Agent and Lenders may act without liability
upon the basis of such written or telephonic notice believed by Agent to be from
any authorized officer of Borrower. Agent and Lenders shall have no duty to
verify the authenticity of the signature appearing on any such written notice.
     (c) Funding of Term Loans. Promptly after receiving a request for a Term
Loan, Agent shall notify each Lender of the contents of such request and such
Lender’s Pro Rata Share of the requested Term Loan. Upon the terms and subject
to the conditions set forth herein, each Lender, severally and not jointly,
shall make available to Agent its Pro Rata Share of the requested Term Loan, in
lawful money of the United States of America in immediately available funds, to
the Collection Account (as defined below) prior to 11:00 a.m. (New York time) on
the specified date. Agent shall, unless it shall have determined that one of the
conditions set forth in Section 4.1 or 4.2, as applicable, has not been
satisfied, by 4:00 p.m. (New York time) on such day, credit the amounts received
by it in like funds to Borrower by wire transfer to, unless otherwise specified
in a Disbursement Letter (as defined below), the following deposit account of
Borrower (or such other deposit account as specified in writing by an authorized
officer of Borrower and acceptable to Agent) (the “Designated Deposit Account”):
Bank Name: Wells Fargo Bank
Bank Address: 2800 3rd Avenue, Seattle, WA 98121
ABA#:
Account #:
Account Name: Oncothyreon, Inc.
     (d) Notes. The Term Loans of each Lender shall be evidenced by a promissory
note substantially in the form of Exhibit A hereto (each a “Note” and,
collectively, the “Notes”), and Borrower shall execute and deliver a Note to
each Lender. Each Note shall represent the joint and several obligation of each
entity constituting the Borrower to pay to such Lender the lesser of (a) the
aggregate unpaid principal amount of all Term Loans made by such Lender to or on
behalf of Borrower under this Agreement and (b) the amount of such Lender’s
Commitment, in each case together with interest thereon as prescribed in
Section 2.3(a).
     (e) Agent May Assume Funding. Unless Agent shall have received notice from
a Lender prior to the date of any particular Term Loan that such Lender will not
make available to Agent such Lender’s Pro Rata Share of such Term Loan, Agent
may assume that such Lender has

2



--------------------------------------------------------------------------------



 



made such amount available to it on the date of such Term Loan in accordance
with subsection (c) of this Section 2.2, and may (but shall not be obligated
to), in reliance upon such assumption, make available a corresponding amount for
the account of Borrower on such date. If and to the extent that such Lender
shall not have so made such amount available to Agent, such Lender and Borrower
severally agree to repay to Agent forthwith on demand such corresponding amount
together with interest thereon, for each day from the day such amount is made
available to Borrower until the day such amount is repaid to Agent, at (i) in
the case of Borrower, a rate per annum equal to the interest rate applicable
thereto pursuant to Section 2.3(a), and (ii) in the case of such Lender, a
floating rate per annum equal to, for each day from the day such amount is made
available to Borrower until such amount is reimbursed to Agent, the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion (the
“Federal Funds Rate”) for the first Business Day and thereafter, at the interest
rate applicable to such Term Loan. If such Lender shall repay such corresponding
amount to Agent, the amount so repaid shall constitute such Lender’s loan
included in such Term Loan for purposes of this Agreement.
     2.3. Interest and Repayment.
     (a) Interest. Each Term Loan shall accrue interest on the outstanding
principal amount thereof in arrears from the date made until such Term Loan is
fully repaid at a fixed per annum rate of interest equal to the sum of (i) the
greater of (A) the Treasury Rate (as defined below) in effect on the day that is
three (3) Business Days prior to the making of such Term Loan as determined by
Agent and (B) 0.54% plus (ii) 9.45%. All computations of interest and fees
calculated on a per annum basis shall be made by Agent on the basis of a 360-day
year, in each case for the actual number of days occurring in the period for
which such interest and fees are payable. Each determination of an interest rate
or the amount of a fee hereunder shall be made by Agent and shall be conclusive,
binding and final for all purposes, absent manifest error. As used herein, the
term “Treasury Rate” means a per annum rate of interest equal to the rate
published by the Board of Governors of the Federal Reserve System in Federal
Reserve Statistical Release H.15 entitled “Selected Interest Rates” under the
heading “U.S. Government Securities/Treasury Constant Maturities” as the three
year treasuries constant maturities rate. In the event Release H.15 is no longer
published, Agent shall select a comparable publication to determine the U.S.
Treasury note yield to maturity.
     (b) Payments of Principal and Interest.

3



--------------------------------------------------------------------------------



 



(i) Interest Payments. For each Term Loan, Borrower shall pay interest to the
Agent, for the ratable benefit of the Lenders, at the rate of interest for such
Term Loan determined in accordance with Section 2.3(a) in arrears on the first
day of each calendar month (each, a “Scheduled Payment Date”) commencing on the
first day of the calendar month occurring after the month during which such Term
Loan was made.
(ii) Principal Payments. For the Initial Term Loan, Borrower shall pay principal
to the Agent, for the ratable benefit of the Lenders, in thirty-two (32) equal
consecutive payments of $151,515.15 on each Scheduled Payment Date, commencing
on December 1, 2011, and a final payment of $151,515.20 on August 1, 2014 (the
“Scheduled Maturity Date”). For the Subsequent Term Loan, Borrower shall pay
principal to the Agent, for the ratable benefit of the Lenders, in thirty-two
(32) equal consecutive payments of $227,272.72 on each Scheduled Payment Date,
commencing on December 1, 2011, and a final payment of $227,272.96 on the
Scheduled Maturity Date.
(iii) Payments Generally. Notwithstanding the foregoing provisions of this
Section 2.3(b), all unpaid principal and accrued interest with respect to any
Term Loan is due and payable in full to Agent, for the ratable benefit of
Lenders, on the earlier of (A) the Scheduled Maturity Date and (B) the date that
such Term Loan otherwise becomes due and payable hereunder, whether by
acceleration of the Obligations pursuant to Section 8.2 or otherwise (the
earlier of (A) or (B), the “Applicable Term Loan Maturity Date”). Each scheduled
payment of interest or principal hereunder is referred to herein as a “Scheduled
Payment.”
     (c) No Reborrowing. Once a Term Loan is repaid or prepaid, it cannot be
reborrowed.
     (d) Payments. All payments (including prepayments) to be made by any Loan
Party under any Debt Document shall be made by wire transfer or ACH transfer in
immediately available funds (which shall be the exclusive means of payment
hereunder) in U.S. dollars, without setoff or counterclaim to the Collection
Account (as defined below) before 1:00 p.m. (New York time) on the date when
due. All payments received by Agent after 1:00 p.m. (New York time) on any
Business Day or at any time on a day that is not a Business Day may, in Agent’s
sole discretion, be deemed to be received on the next Business Day. Whenever any
payment required under this Agreement would otherwise be due on a date that is
not a Business Day, such payment shall instead be due on the next Business Day,
and additional fees or interest, as the case may be, shall accrue and be payable
for the period of such extension. All Scheduled Payments due to Agent and
Lenders under Section 2.3(b) shall be effected by automatic debit of the
appropriate funds from Borrower’s operating account specified on the Automatic
Payment Authorization Agreement (as defined below). As used herein, the term
“Collection Account” means the following account of Agent (or such other account
as Agent shall identify to Borrower in writing):
Bank Name: Deutsche Bank
Bank Address: New York, NY
ABA Number:
Account Number:
Account Name: GECC HH Cash Flow Collections
Ref: Oncothyreon/CFN # HFS2893

4



--------------------------------------------------------------------------------



 



     (e) Withholdings and Increased Costs. All payments shall be made free and
clear of any taxes, withholdings, duties, impositions or other charges (other
than taxes on the overall net income of any Lender and comparable taxes), such
that Agent and Lenders will receive the entire amount of any Obligations (as
defined below), regardless of source of payment. If Agent or any Lender shall
have determined that the introduction of or any change in, after the date
hereof, any law, treaty, governmental (or quasi-governmental) rule, regulation,
guideline or order reduces the rate of return on Agent or such Lender’s capital
as a consequence of its obligations hereunder or increases the cost to Agent or
such Lender of agreeing to make or making, funding or maintaining any Term Loan,
then Borrower shall from time to time upon demand by Agent or such Lender (with
a copy of such demand to Agent) promptly pay to Agent for its own account or for
the account of such Lender, as the case may be, additional amounts sufficient to
compensate Agent or such Lender for such reduction or for such increased cost. A
certificate as to the amount of such reduction or such increased cost submitted
by Agent or such Lender (with a copy to Agent) to Borrower shall be conclusive
and binding on Borrower, absent manifest error, provided that, neither Agent nor
any Lender shall be entitled to payment of any amounts under this Section 2.3(e)
unless it has delivered such certificate to Borrower within 180 days after the
occurrence of the changes or events giving rise to the increased costs to, or
reduction in the amounts received by, Agent or such Lender. provided further
that, such 180 day limitation shall not apply to any increased costs or
reductions in the amounts received by Agent or any Lender arising from the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith, and such Act and any such requests, rules, guidelines or directives
shall be deemed to be introduced or changed after the date hereof, regardless of
the date enacted, adopted or issued. This provision shall survive the
termination of this Agreement.
     (f) Loan Records. Each Lender shall maintain in accordance with its usual
practice accounts evidencing the Obligations of Borrower to such Lender
resulting from such Lender’s Pro Rata Share of each Term Loan, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement. Agent shall maintain in accordance with its usual
practice a loan account on its books to record the Term Loans and any other
extensions of credit made by Lenders hereunder, and all payments thereon made by
Borrower. The entries made in such accounts shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
Obligations recorded therein; provided, however, that no error in such account
and no failure of any Lender or Agent to maintain any such account shall affect
the obligations of Borrower to repay the Obligations in accordance with their
terms.
     (g) Payment of Expenses and other Obligations. Agent is authorized to, and
at its sole election may, debit funds from Borrower’s operating account
specified in the Automatic Payment Authorization Agreement to pay all
Obligations under this Agreement or any of the other Debt Documents if and to
the extent Borrower fails to promptly pay any such amounts as and when due.
     2.4. Prepayments. Borrower can voluntarily prepay, upon five (5) Business
Days’ prior written notice to Agent, any Term Loan in full, but not in part.
Upon the date of (a) any voluntary prepayment of a Term Loan in accordance with
the immediately preceding sentence or (b) any mandatory prepayment of a Term
Loan required under this Agreement (whether by acceleration of the Obligations
pursuant to Section 8.2 or otherwise), Borrower shall pay to Agent, for the
ratable benefit of the Lenders, a sum equal to (i) all outstanding principal of
plus accrued and unpaid interest on such Term Loan, (ii) the Final Payment Fee
(as such term is defined in Section 2.7(d)) for such Term Loan, and (iii) a
prepayment premium (as yield maintenance for the loss of a bargain and not as a
penalty) equal to: (i) 3.0% of the outstanding principal amount of such Term
Loan, if such prepayment is made on or before November 1,

5



--------------------------------------------------------------------------------



 



2012, (ii) 2.0% of the outstanding principal amount of such Term Loan, if such
prepayment is made after November 1, 2012 but on or before September 1, 2013,
and (iii) 1.0% of the outstanding principal amount of such Term Loan, if such
prepayment is made after September 1, 2013 but before the Scheduled Maturity
Date; provided, however, that with respect to the Initial Term Loan only,
Borrower shall not be required to pay any prepayment premium pursuant to the
foregoing clause (iii) with respect to any prepayment in full of the Initial
Term Loan on or before November 1, 2011.
     2.5. Late Fees. If Agent does not receive any Scheduled Payment or other
payment under any Debt Document from any Loan Party within 5 days after its due
date, then, at Agent’s election, such Loan Party agrees to pay to Agent for the
ratable benefit of all Lenders, a late fee equal to (a) 5.0% of the amount of
such unpaid payment or (b) such lesser amount that, if paid, would not cause the
interest and fees paid by such Loan Party under this Agreement to exceed the
Maximum Lawful Rate (as defined below) (the “Late Fee”).
     2.6. Default Rate. All Term Loans and other Obligations shall bear
interest, at the option of Agent or upon the request of the Requisite Lenders
(as defined below), from and after the occurrence and during the continuation of
an Event of Default (as defined below), at a rate equal to the lesser of
(a) 5.0% above the rate of interest applicable to such Obligations as set forth
in Section 2.3(a) immediately prior to the occurrence of the Event of Default
and (b) the Maximum Lawful Rate (the “Default Rate”). The application of the
Default Rate shall not be interpreted or deemed to extend any cure period or
waive any Default or Event of Default or otherwise limit the Agent’s or any
Lender’s right or remedies hereunder. All interest payable at the Default Rate
shall be payable on demand.
     2.7. Lender Fees.
     (a) [Reserved].
     (b) Closing Fee. On the Closing Date, Borrower shall pay to Agent, for the
benefit of Lenders in accordance with their Pro Rata Shares, a non-refundable
closing fee in an amount equal to $31,250.00, which fee shall be fully earned
when paid.
     (c) [Reserved].
     (d) Final Payment Fee. On the date upon which the outstanding principal
amount of any Term Loan is repaid in full, or if earlier, is required to be
repaid in full (whether by scheduled payment, voluntary prepayment, acceleration
of the Obligations pursuant to Section 8.2 or otherwise), Borrower shall pay to
Agent, for the ratable accounts of Lenders, a fee equal to 1.50% of the original
principal amount of such Term Loan (the “Final Payment Fee”), which Final
Payment Fee shall be deemed to be fully-earned on the Closing Date.
     2.8. Maximum Lawful Rate. Anything herein, any Note or any other Debt
Document (as defined below) to the contrary notwithstanding, the obligations of
Loan Parties hereunder and thereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by Agent and Lenders would be contrary to the
provisions of any law applicable to Agent and Lenders limiting the highest rate
of interest which may be lawfully contracted for, charged or received by Agent
and Lenders, and in such event Loan Parties shall pay Agent and Lenders interest
at the highest rate permitted by applicable law (“Maximum Lawful Rate”);
provided, however, that if at any time thereafter the rate of interest payable
hereunder or thereunder is less than the Maximum Lawful Rate, Loan Parties shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent and Lenders is equal to the total interest
that would have been received

6



--------------------------------------------------------------------------------



 



had the interest payable hereunder been (but for the operation of this
paragraph) the interest rate payable since the making of the Initial Term Loan
as otherwise provided in this Agreement, any Note or any other Debt Document.
     2.9. Authorization and Issuance of the Warrants. Borrower has duly
authorized the issuance to Lenders (or their respective affiliates or designees)
of stock purchase warrants substantially in the form of the warrant attached
hereto as Exhibit F (collectively, the “Warrants”) evidencing Lenders’ (or their
respective affiliates or designees) right to acquire (i) in connection with the
Initial Term Loan, their respective Pro Rata Share of up to 48,701 shares of
common stock of Borrower at an exercise price of $3.08 per share and (ii) if
Borrower requests advancement of the Subsequent Term Loan, their respective Pro
Rata Share of up to a number of shares of common stock of Borrower equal to the
quotient, rounded down to the nearest whole share, of (x) three percent of the
original principal amount of the Subsequent Term Loan divided by (y) the
exercise price per share equal to the lesser of the 10-day trailing average of
Borrower’s common stock price, as determined as of the close of business on the
Business Day immediately prior to the funding date of the Subsequent Term Loan
and Borrower’s common stock price, as determined as of the close of business on
the Business Day immediately prior to the funding date of the Subsequent Term
Loan; provided, that if application of the formula described in clause (ii)
above with respect to the Subsequent Term Loan would cause the aggregate number
of shares of common stock purchasable in connection with the Subsequent Term
Loan to exceed 467,565, then the number of shares so purchasable shall be fixed
at 467,565 and the price per share shall be reduced proportionately to maintain
the net economic terms described in clause (ii) above. Each Warrant shall expire
seven (7) years from the date such Warrant is issued.
3. CREATION OF SECURITY INTEREST.
     3.1. Grant of Security Interest. As security for the prompt payment and
performance, whether at the stated maturity, by acceleration or otherwise, of
all Term Loans and other debt, obligations and liabilities of any kind
whatsoever of Borrower to Agent and Lenders under the Debt Documents (whether
for principal, interest, fees, expenses, prepayment premiums, indemnities,
reimbursements or other sums, and whether or not such amounts accrue after the
filing of any petition in bankruptcy or after the commencement of any
insolvency, reorganization or similar proceeding, and whether or not allowed in
such case or proceeding), absolute or contingent, now existing or arising in the
future, including but not limited to the payment and performance of any
outstanding Notes, and any renewals, extensions and modifications of such Term
Loans (such indebtedness under the Notes, Term Loans and other debt, obligations
and liabilities in connection with the Debt Documents are collectively called
the “Obligations”), and as security for the prompt payment and performance by
each Guarantor of the Guaranteed Obligations as defined in the Guaranty (as
defined below), each Loan Party does hereby grant to Agent, for the benefit of
Agent and Lenders, a security interest in the property listed below (all
hereinafter collectively called the “Collateral”):
All of such Loan Party’s personal property of every kind and nature (except for
Intellectual Property, as defined in, and to the extent excluded pursuant to,
Section 3.3) whether now owned or hereafter acquired by, or arising in favor of,
such Loan Party, and regardless of where located, including, without limitation,
all accounts, chattel paper (whether tangible or electronic), commercial tort
claims, deposit accounts, documents, equipment, financial assets, fixtures,
goods, instruments, investment property (including, without limitation, all
securities accounts), inventory, letter-of-credit rights, letters of credit,
securities, supporting obligations, cash, cash equivalents, any other contract
rights (including, without limitation, rights under any license agreements), or
rights to the payment of money, and general intangibles, and all books and
records of such Loan Party relating thereto, and in and against all additions,
attachments, accessories and accessions to such property, all

7



--------------------------------------------------------------------------------



 



substitutions, replacements or exchanges therefor, all proceeds, insurance
claims, products, profits and other rights to payments not otherwise included in
the foregoing (with each of the foregoing terms that are defined in the UCC
having the meaning set forth in the UCC).
     Notwithstanding the foregoing, the grant of security interest herein shall
not extend to and the term “Collateral” shall not include: (i) more than 66% of
the issued and outstanding voting capital stock (but shall include 100% of all
non-voting capital stock) of any Subsidiary of the Borrower that is incorporated
or organized in a jurisdiction other than the United States or any state or
territory thereof (each a “Foreign Subsidiary”); (ii) any equipment subject to a
lien described in clause (d) of the definition of Permitted Liens if the
granting of a lien hereunder in such equipment is prohibited by or would
constitute a default under any agreement or document governing such property;
provided that upon the termination, lapsing or other expiration of any such
prohibition, such equipment shall automatically be subject to the security
interest granted in favor of the Agent hereunder and become part of the
“Collateral”; (iii) any license or contract (other than licenses constituting
Intellectual Property, which for the avoidance of doubt are excluded from
Collateral pursuant to Section 3.3 below) to the extent and only to the extent
that the granting of such security interest in such license or contract is
expressly prohibited by any applicable statute, law or regulation, or would
constitute or result in a default, breach, right of recoupment, claim, defense,
termination, right of termination, or remedy under such license or contract, but
only if such prohibition or restrictive term would not be rendered ineffective
under applicable law (including without limitation Sections 9-406, 9-407, 9-408
or 9-409 of the UCC); provided that upon the termination, lapsing or other or
expiration of any such prohibition or restrictive term, such license or contract
shall automatically be subject to the security interest granted in favor of the
Agent hereunder and become part of the “Collateral”; or (iv) the indebtedness
owed to Borrower (as successor in interest to Biomira Inc.) pursuant to that
certain Promissory Note issued by Jeffrey Millard dated as of November 8, 2006
in the original principal amount of $127,391.
     Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority security interest in the presently existing
Collateral, and will constitute a valid, first priority security interest in
Collateral acquired after the date hereof, in each case, with respect to
priority only, subject to any Permitted Liens with respect to the Collateral.
Each Loan Party hereby covenants that it shall give written notice to Agent
promptly upon the acquisition by such Loan Party or creation in favor of such
Loan Party of any commercial tort claim after the Closing Date.
     3.2. Financing Statements. Each Loan Party hereby authorizes Agent to file
UCC financing statements with all appropriate jurisdictions to perfect Agent’s
security interest (for the benefit of itself and the Lenders) granted hereby.
     3.3. Grant of Security Interest in Proceeds of Intellectual Property. The
Collateral shall not include any intellectual property of any Loan Party, which
shall be defined as any and all copyrights and rights under copyright,
trademarks, trade names, servicemarks, names and likenesses, patents, rights and
interests in patents, design rights, software, know-how and processes,
proprietary information, confidential information, domain names, data, software
and trade secrets of a Loan Party and any applications, registrations,
amendments, renewals, extensions and improvements with respect thereto, and all
license and distribution agreements with any other party with respect to any of
the foregoing, together with any and all renewals, extensions, supplements and
continuations thereof, all rights to sue and other rights to use, exploit or
practice any patents, trade secrets, trademarks or copyrights (collectively,
“Intellectual Property”) now owned or hereafter acquired; provided however, that
the Collateral shall include all cash, royalty fees, other proceeds, accounts
and general intangibles that consist of rights of payment to or on behalf of a
Loan Party or proceeds from the sale, licensing or other disposition of all or
any part of, or rights in, the Intellectual Property by or on behalf of a Loan
Party (“Rights to Payment”).

8



--------------------------------------------------------------------------------



 



     3.4. Termination of Security Interest. Upon the date on which all of the
Obligations (other than contingent indemnity obligations that survive the
termination of this Agreement and for which no claim has been asserted) are
indefeasibly repaid in full in cash, all of the Commitments hereunder are
terminated, and this Agreement shall have been terminated (the “Termination
Date”), and upon receipt of a payoff letter or termination agreement executed by
the Loan Parties in form and substance acceptable to Agent, Agent shall, at Loan
Parties’ sole cost and expense and without any recourse, representation or
warranty, release its Liens in the Collateral.
4. CONDITIONS OF CREDIT EXTENSIONS
     4.1. Conditions Precedent to Initial Term Loan. No Lender shall be
obligated to make the Initial Term Loan, or to take, fulfill, or perform any
other action hereunder, until the following have been delivered to the Agent
(the date on which the Lenders make the Initial Term Loan after all such
conditions shall have been satisfied in a manner satisfactory to Agent or waived
in accordance with this Agreement, the “Closing Date”):
     (a) a counterpart of this Agreement duly executed by each Loan Party;
     (b) a certificate executed by the Secretary of each Loan Party, the form of
which is attached hereto as Exhibit B (the “Secretary’s Certificate”), providing
verification of incumbency and attaching (i) such Loan Party’s board resolutions
approving the transactions contemplated by this Agreement and the other Debt
Documents and (ii) such Loan Party’s governing documents;
     (c) Notes duly executed by Borrower in favor of each applicable Lender;
     (d) filed copies of UCC financing statements, collateral assignments, and
terminations statements, with respect to the Collateral, as Agent shall request;
     (e) certificates of insurance evidencing the insurance coverage, and
satisfactory additional insured and lender loss payable endorsements, in each
case as required pursuant to Section 6.4 herein;
     (f) current UCC lien, judgment, bankruptcy and tax lien search results
demonstrating that there are no other security interests or liens on the
Collateral, other than Permitted Liens (as defined below);
     (g) a Warrant in favor of each Lender (or its affiliate);
     (h) a certificate of good standing of each Loan Party from the jurisdiction
of such Loan Party’s organization and a certificate of foreign qualification
from each jurisdiction where such Loan Party’s failure to be so qualified could
reasonably be expected to have a Material Adverse Effect (as defined below), in
each case as of a recent date acceptable to Agent;
     (i) a landlord consent and/or bailee letter in favor of Agent executed by
the landlord or bailee, as applicable, for any third party location where
(a) any Loan Party’s principal place of business, (b) any Loan Party’s books or
records or (c) tangible Collateral with an aggregate value in excess of $250,000
is located, a form of which is attached hereto as Exhibit C-1 and Exhibit C-2,
as applicable (each an “Access Agreement”);
     (j) a legal opinion of Loan Parties’ counsel, in form and substance
satisfactory to Agent;

9



--------------------------------------------------------------------------------



 



     (k) a completed Automatic Payment Authorization Agreement, a form of which
is attached hereto as Exhibit E (the “Automatic Payment Authorization
Agreement”);
     (l) a completed perfection certificate, duly executed by each Loan Party
(the “Perfection Certificate”), a form of which Agent previously delivered to
Borrower;
     (m) one or more Account Control Agreements (as defined below), in form and
substance reasonably acceptable to Agent, duly executed by the applicable Loan
Parties and the applicable depository or financial institution, for each deposit
and securities account to the extent required pursuant to Section 7.10;
     (n) a pledge agreement, governed by the laws of the State of New York, in
form and substance satisfactory to Agent, executed by each applicable Loan Party
and pledging to Agent, for the benefit of itself and the Lenders, a security
interest in (a) 100% of the shares of the outstanding capital stock, of any
class, of each U.S. Subsidiary (as defined below) owned by such Loan Party,
(b) 66% of the shares of the outstanding voting capital stock and 100% of the
shares of the outstanding non-voting capital stock of each Foreign Subsidiary
owned by such Loan Party and (c) any and all Indebtedness (as defined in Section
7.2 below) owing to Loan Parties, other than the indebtedness owed to Borrower
(as successor in interest to Biomira Inc.) pursuant to that certain Promissory
Note issued by Jeffrey Millard dated as of November 8, 2006 in the original
principal amount of $127,391 (the “Pledge Agreement”);
     (o) a guaranty agreement (together with any other guaranty that purports to
provide for a guaranty of the Obligation, the “Guaranty”), in form and substance
satisfactory to Agent, executed by each Guarantor;
     (p) a disbursement instruction letter, in form and substance satisfactory
to Agent, executed by each Loan Party, Agent and each Lender (the “Disbursement
Letter”);
     (q) all other documents and instruments as Agent may reasonably deem
necessary or appropriate to effectuate the intent and purpose of this Agreement
(together with the Agreement, the Notes, the Warrants, the Account Control
Agreements, the Access Agreements, the Perfection Certificate, the Pledge
Agreement, the Guaranty, if any, the Secretary’s Certificate and the
Disbursement Letter, and all other agreements, instruments, documents and
certificates executed and/or delivered to or in favor of Agent from time to time
in connection with this Agreement or the transactions contemplated hereby, the
“Debt Documents”); and
     (r) Agent and Lenders shall have received the fees required to be paid by
Borrower, if any, and Borrower shall have reimbursed Agent and Lenders for all
fees, costs and expenses of closing presented as of the date of this Agreement.
     4.2. Conditions Precedent to All Term Loans. No Lender shall be obligated
to make any Term Loan, including the Initial Term Loan, unless the following
additional conditions have been satisfied:
     (a) (i) all representations and warranties in Section 5 below shall be true
as of the date of such Term Loan; (ii) no Event of Default or any other event,
which with the giving of notice or the passage of time, or both, would
constitute an Event of Default (such event, a “Default”) has occurred and is
continuing or will result from the making of any Term Loan, and (iii) Agent
shall have received a certificate from an authorized officer of Borrower on
behalf of Borrower and each Loan Party confirming each of the foregoing;

10



--------------------------------------------------------------------------------



 



     (b) Agent shall have received the redelivery or supplemental delivery of
the items set forth in the following sections to the extent circumstances have
changed since the Initial Term Loan: Sections 4.1(b), (e), (f), (i) and (m);
     (c) with respect to the Subsequent Term Loan, Agent shall have received
evidence reasonably satisfactory to Agent that at the time of and after giving
effect to the Subsequent Term Loan, (1) the START trial for Borrower’s Stimuvax
product is continuing or enrollment has been discontinued because such trial has
met a positive efficacy endpoint at an interim analysis as determined by an
independent data safety monitoring board overseeing such trial, (2) at least one
clinical indication continues to be studied in the Borrower’s PX866 program in a
manner consistent with similar studies conducted by Borrower in the ordinary
course of its business and consistent with its past practice, and (3) Borrower
has, at the time of and immediately after giving effect to the Subsequent Term
Loan, unrestricted cash and Cash Equivalents (as defined below) in one or more
deposit accounts or securities accounts subject to an Account Control Agreement
as shown on the consolidated balance sheet of Borrower and its consolidated
Subsidiaries (collectively, “Balance Sheet Cash”) in an amount equal to or
greater than the product of (A) negative twelve (-12) multiplied by (B) the Cash
Burn Amount (as defined below); and
     (d) Agent shall have received such other documents, agreements, instruments
or information as Agent shall reasonably request.
     As used herein, the term “Cash Burn Amount” means, with respect to Borrower
and its consolidated Subsidiaries, as of any date of determination and based on
the financial statements most recently delivered to Agent and the Lenders in
accordance with this Agreement:

  (a)   (i) the sum of, without duplication, (A) net income (loss), plus (B)
depreciation and amortization, minus (C) non-financed capital expenditures, in
each case of clauses (A), (B) and (C), for the immediately preceding six
(6) month period on a trailing basis, divided by (ii) six (6),

     minus

  (b)   (i) the current portion of interest bearing liabilities due and payable
in the immediately succeeding six (6) months divided by (ii) six (6).

5. REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.
     Each Loan Party, jointly and severally, represents, warrants and covenants
to Agent and each Lender that:
     5.1. Due Organization and Authorization. Each Loan Party’s exact legal name
is as set forth in the Perfection Certificate and each Loan Party is, and will
remain, duly organized, existing and in good standing under the laws of the
State of its organization as specified in the Perfection Certificate, has its
chief executive office at the location specified in the Perfection Certificate,
and is, and will remain, duly qualified and licensed in every jurisdiction
wherever necessary to carry on its business and operations, except where the
failure to be so qualified and licensed could not reasonably be expected to have
a Material Adverse Effect. This Agreement and the other Debt Documents have been
duly authorized, executed and delivered by each Loan Party and constitute legal,
valid and binding agreements enforceable in accordance with their terms. The
execution, delivery and performance by each Loan Party of each Debt Document
executed or to be executed by it is in each case within such Loan Party’s
powers.

11



--------------------------------------------------------------------------------



 



     5.2. Required Consents. No filing, registration, qualification with, or
approval, consent or withholding of objections from, any governmental authority
or instrumentality or any other entity or person is required with respect to the
entry into, or performance by any Loan Party of, any of the Debt Documents,
except any obtained on or before the Closing Date.
     5.3. No Conflicts. The entry into, and performance by each Loan Party of,
the Debt Documents will not (a) violate any of the organizational documents of
such Loan Party, (b) violate any law, rule, regulation, order, award or judgment
applicable to such Loan Party, or (c) result in any breach of or constitute a
default under, or result in the creation of any lien, claim or encumbrance on
any of such Loan Party’s property (except for liens in favor of Agent, on behalf
of itself and Lenders) pursuant to, any indenture, mortgage, deed of trust, bank
loan, credit agreement, or other Material Agreement (as defined below) to which
such Loan Party is a party. As used herein, “Material Agreement” means (i) the
Small Cap Biotech Agreement (as defined below), (ii) any agreement or contract
to which such Loan Party is a party and involving the receipt or payment of
amounts in cash in the aggregate exceeding $1,000,000 per year and (iii) any
agreement or contract to which such Loan Party is a party the termination of
which could reasonably be expected to have a Material Adverse Effect. A
description of all Material Agreements as of the Closing Date is set forth on
Schedule B hereto.
     5.4. Litigation. There are no actions, suits, proceedings or investigations
pending against any Loan Party or threatened against any Loan Party in a writing
that has been received by any Loan Party before any court, federal, state,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, or any basis thereof,
which involves the possibility of any judgment or liability that would
reasonably be expected to have a Material Adverse Effect, or which questions the
validity of the Debt Documents, or the other documents required thereby or any
action to be taken pursuant to any of the foregoing, nor does any Loan Party
have reason to believe that any such actions, suits, proceedings or
investigations are threatened. As used in this Agreement, the term “Material
Adverse Effect” means a material adverse effect on any of (a) the operations,
business, assets, properties, or condition (financial or otherwise) of Borrower,
individually, or the Loan Parties taken as a whole, (b) the ability of a Loan
Party to perform any of its obligations under any Debt Document to which it is a
party, (c) the legality, validity or enforceability of any Debt Document,
(d) the rights and remedies of Agent or Lenders under any Debt Document or
(e) the validity, perfection or priority of any lien in favor of Agent, on
behalf of itself and Lenders, on any of the Collateral.
     5.5. Financial Statements. All financial statements delivered to Agent and
Lenders pursuant to Section 6.3 have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments), and since the date of the most
recent audited financial statement, no event has occurred which has had or could
reasonably be expected to have a Material Adverse Effect. There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders in accordance with Section 6.3.
     5.6. Use of Proceeds; Margin Stock. The proceeds of the Term Loans shall be
used for working capital and general corporate purposes. No Loan Party and no
Subsidiary of any Loan Party is engaged in the business of purchasing or selling
margin stock (within the meaning of Regulations T, U and X of the Board of
Governors of the Federal Reserve System) (“Margin Stock”) or extending credit
for the purpose of purchasing Margin Stock. As of the Closing Date, except as
set forth on Schedule B, no Loan Party and no Subsidiary of any Loan Party owns
any Margin Stock.
     5.7. Collateral. Each Loan Party is the sole and lawful owner of its
respective Collateral (except as expressly permitted under this Loan Agreement),
and has the sole right and lawful authority to grant the security interest
described in this Agreement. The Collateral is, and will remain, free and clear
of all liens, claims and encumbrances of any kind whatsoever, except for
(a) liens in favor of Agent, on behalf

12



--------------------------------------------------------------------------------



 



of itself and Lenders, to secure the Obligations, (b) liens (i) with respect to
the payment of taxes, assessments or other governmental charges or (ii) of
suppliers, carriers, materialmen, warehousemen, workmen or mechanics and other
similar liens, in each case imposed by law and arising in the ordinary course of
business, and securing amounts that are not yet due or that are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves or other appropriate provisions are maintained on the
books of the applicable Loan Party in accordance with GAAP and which do not
involve, in the judgment of Agent, any risk of the sale, forfeiture or loss of
any of the Collateral (a “Permitted Contest”), (c) liens existing on the date
hereof and set forth on Schedule B hereto, (d) liens securing Indebtedness (as
defined in Section 7.2 below) permitted under Section 7.2(c) below, provided
that (i) such liens exist prior to the acquisition of, or attach substantially
simultaneous with, or within 20 days after the, acquisition, repair, improvement
or construction of, such property financed by such Indebtedness and (ii) such
liens do not extend to any property of a Loan Party other than the property (and
proceeds thereof) acquired or built, or the improvements or repairs, financed by
such Indebtedness, (e) licenses described in Section 7.3(d) below, (f) liens in
goods in favor of customs and revenue authorities arising as a matter of law, in
the ordinary course of business, to secure payment of customs duties in
connection with the importation of such goods, (g) liens in favor of other
financial institutions arising in connection with deposit or securities accounts
held at such institutions, provided that pursuant to an applicable Account
Control Agreement, such liens only secure fees and service charges associated
with such accounts, as specified in each applicable Account Control Agreement,
(h) deposits in the ordinary course of business under worker’s compensation,
unemployment insurance, social security and other similar laws, or to secure the
performance of bids, tenders or contracts (other than for the repayment of
borrowed money) or to secure the performance of bids, tenders or contracts
(other than for the repayment of borrowed money) or to secure indemnity,
performance or other similar bonds for the performance of bids, tenders or
contracts (other than for the repayment of borrowed money), (i) liens arising
from judgments, decrees or attachments in circumstances not constituting an
Event of Default and (j) liens incurred in connection with Indebtedness
expressly permitted by Section 7.2(c) below, provided that any extensions,
renewal or replacement lien shall be limited to the property encumbered by the
existing lien (all of such liens described in the foregoing clauses (a) through
(j) are called “Permitted Liens”).
     5.8. Compliance with Laws.
     (a) Each Loan Party is and will remain in compliance in all material
respects with all laws, statutes, ordinances, rules and regulations applicable
to it.
     (b) Without limiting the generality of the immediately preceding clause
(a), each Loan Party further agrees that it and each of its subsidiaries is and
will remain in compliance in all material respects with all U.S. economic
sanctions laws, Executive Orders and implementing regulations as promulgated by
the U.S. Treasury Department’s Office of Foreign Assets Control (“OFAC”), and
all applicable anti-money laundering and counter-terrorism financing provisions
of the Bank Secrecy Act and all regulations issued pursuant to it. No Loan Party
nor any of its subsidiaries, affiliates or joint ventures (i) is a person or
entity designated by the U.S. Government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. person or
entity cannot deal with or otherwise engage in business transactions, (ii) is a
person or entity who is otherwise the target of U.S. economic sanctions laws
such that a U.S. person or entity cannot deal or otherwise engage in business
transactions with such person or entity, or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Debt Document would be prohibited under U.S.
law.

13



--------------------------------------------------------------------------------



 



     (c) Each Loan Party and each of its subsidiaries is in compliance with
(i) the Trading with the Enemy Act of 1917, Ch. 106, 40 Stat. 411, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended, and (iii) other federal
or state laws relating to “know your customer” and anti-money laundering rules
and regulations. No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
     (d) Each Loan Party has met the minimum funding requirements of the United
States Employee Retirement Income Security Act of 1974 (as amended, “ERISA”)
with respect to any employee benefit plans subject to ERISA. No Loan Party is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940.
     5.9. Intellectual Property. The Intellectual Property is and will remain
free and clear of all liens, claims and encumbrances of any kind whatsoever,
except for Permitted Liens described in clauses (b)(i) and (e) of Section 5.7.
No Loan Party has or will become a party to any agreement that would prohibit
the granting of a security interest or Lien in such Loan Party’s Intellectual
Property (other than (1) this Agreement and (2) agreements with licensees
permitted under the terms and conditions of Section 7.3(d) that prohibit or
restrict such Loan Party from encumbering or assigning such license (or the
Intellectual Property licensed under such license), but only to the extent that
such prohibition or restrictive terms are ineffective under applicable law,
including, without limitation, Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC). As of the Closing Date and each date a Term Loan is advanced to Borrower,
no Loan Party has any interest in, or title to any Intellectual Property except
as disclosed in the Perfection Certificate. Each Loan Party owns or has rights
to use all Intellectual Property material to the conduct of its business,
without any actual infringement or claimed infringement that has been asserted
against and received in writing by such Loan Party upon the rights of third
parties.
     5.10. Solvency. Both before and after giving effect to each Term Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, both the Borrower (individually) and the
Loan Parties (on a consolidated basis) are and will be Solvent. As used herein,
“Solvent” means, with respect to the Borrower or the Loan Parties on a
particular date, that on such date (a) the fair value of the property of the
Borrower or the Loan Parties is greater than the total amount of liabilities,
including contingent liabilities, of the Borrower or the Loan Parties; (b) the
present fair salable value of the assets of the Borrower or the Loan Parties is
not less than the amount that will be required to pay the probable liability of
the Borrower or the Loan Parties on its or their debts as they become absolute
and matured; (c) the Borrower or the Loan Parties do not intend to, and do not
believe that it or they will, incur debts or liabilities beyond the Borrower or
the Loan Parties’ ability to pay as such debts and liabilities mature; (d) the
Borrower or the Loan Parties are not engaged in a business or transaction, and
are not about to engage in a business or transaction, for which the Borrower or
the Loan Parties’ property would constitute an unreasonably small capital; and
(e) neither the Borrower nor the Loan Parties are “insolvent” within the meaning
of Section 101(32) of the United States Bankruptcy Code (11 U.S.C. § 101, et.
seq), as amended from time to time. The amount of contingent liabilities (such
as litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time (including without limitation the contribution obligations
of other guarantors), represents the amount that can be reasonably be expected
to become an actual or matured liability.

14



--------------------------------------------------------------------------------



 



     5.11. Taxes; Pension. All federal and state (and all material local) tax
returns, reports and statements, including information returns, required by any
governmental authority to be filed by each Loan Party and its Subsidiaries have
been filed with the appropriate governmental authority and all federal and state
(and all material local) taxes, levies, assessments and similar charges have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding taxes, levies,
assessments and similar charges or other amounts which are the subject of a
Permitted Contest. Proper and accurate amounts have been withheld by each Loan
Party from its respective employees for all periods in compliance with
applicable laws and such withholdings have been timely paid to the respective
governmental authorities. Each Loan Party has paid all amounts necessary to fund
all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and no Loan Party has withdrawn from participation
in, or has permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of a Loan Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental authority.
     5.12. Full Disclosure. Loan Parties hereby confirm that all of the
information disclosed on the Perfection Certificate is true, correct and
complete as of the date of this Agreement and is true, correct and complete in
all material respects as of the date of each Term Loan other than the Initial
Term Loan. No representation, warranty or other statement made by or on behalf
of a Loan Party contains any untrue statement of a material fact or omits to
state a material fact necessary to make the statements contained therein not
misleading, it being recognized by Agent and Lenders that the projections and
forecasts provided by Loan Parties in good faith, including annual operating
plans and budgets, and based upon reasonable and stated assumptions are not to
be viewed as facts and that actual results during the period or periods covered
by any such projections, forecasts, plans and budgets may differ from the
projected or forecasted results.
     5.13. Regulatory Compliance.
     (a) Each Loan Party has all authorizations, approvals, licenses, permits,
certificates, and exemptions issued or allowed by the U.S. Food and Drug
Administration (“FDA”) or any comparable governmental authority (including but
not limited to new drug applications, abbreviated new drug applications,
biologics license applications, investigational new drug applications,
over-the-counter drug monograph, device pre-market approval applications, device
pre-market notifications, investigational device exemptions, product
recertifications, manufacturing approvals and authorizations, CE Marks, pricing
and reimbursement approvals, labeling approvals or their foreign equivalent,
controlled substance registrations, and wholesale distributor permits
(hereinafter “Registrations”) that are required to conduct its business as
currently conducted. To the knowledge of each Loan Party, neither the FDA nor
any comparable governmental authority is considering limiting, suspending, or
revoking such Registrations or changing the marketing classification or labeling
or other significant parameter affecting the products of the Loan Parties. To
the knowledge of each Loan Party, there is no false or misleading information or
material omission in any product application or other submission to the FDA or
any comparable governmental authority. The Loan Parties have fulfilled and
performed their obligations under each Registration, and no event has occurred
or condition or state of facts exists which would constitute a breach or default
under, or would cause revocation or termination of, any such Registration. To
the knowledge of each Loan Party, any third party that is a manufacturer or
contractor for the Loan Parties is in compliance with all Registrations required
by the FDA or comparable governmental authority and all Public Health Laws
insofar as they reasonably pertain to the manufacture of product components or
products regulated as medical devices and marketed or distributed by the Loan
Parties. “Public Health Laws” means all

15



--------------------------------------------------------------------------------



 



applicable Requirements of Law (as defined below) relating to the procurement,
development, manufacture, production, analysis, distribution, dispensing,
importation, exportation, use, handling, quality, sale, or promotion of any
drug, medical device, food, dietary supplement, or other product (including,
without limitation, any ingredient or component of the foregoing products)
subject to regulation under the Federal Food, Drug, and Cosmetic Act (21 U.S.C.
et seq.) and similar state laws, controlled substances laws, pharmacy laws, or
consumer product safety laws.
     (b) All products designed, developed, manufactured, prepared, assembled,
packaged, tested, labeled, distributed or marketed by or on behalf of the Loan
Parties that are subject to the jurisdiction of the FDA or a comparable
governmental authority have been and are being designed, developed, tested,
manufactured, prepared, assembled, packaged, distributed, labeled and marketed
in compliance with the Public Health Laws and all other applicable laws,
statutes, ordinances, rules and regulations (each a “Requirement of Law”),
including, without limitation, clinical and non-clinical evaluation, product
approval or clearance, good manufacturing practices, labeling, advertising and
promotion, record-keeping, establishment registration and device listing,
reporting of recalls, and adverse event reporting, and have been and are being
tested, investigated, designed, developed, manufactured, prepared, assembled,
packaged, labeled, distributed, marketed, and sold in compliance with all
applicable Requirements of Law, in each case except where the failure to comply
would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
     (c) Other than obligations arising under the Registrations in the ordinary
course of business, no Loan Party is subject to any obligation arising under an
administrative or regulatory action, proceeding, or inspection by a governmental
authority, including the FDA or any comparable governmental authority, warning
letter, notice of violation letter, consent decree, request for information or
other written notice, response or commitment made to or with the FDA or any
comparable governmental authority, which if not complied with could reasonably
be expected to have a Material Adverse Effect. There is no act, omission, event,
or circumstance of which any Loan Party has knowledge that would reasonably be
expected to give rise to or lead to any civil, criminal or administrative
action, suit, demand, claim, complaint, hearing, investigation, demand letter,
warning letter, proceeding or request for information pending against any Loan
Party, in each case that could reasonably be expected to have a Material Adverse
Effect. To each Loan Party’s knowledge, no Loan Party has any liability (whether
actual or contingent) for failure to comply with any Public Health Laws that
would reasonably be expected to have a Material Adverse Effect. There has not
been any violation of any Public Health Laws by any Loan Party in its product
development efforts, submissions, record keeping and reports to the FDA or any
other comparable governmental authority that would reasonably be expected to
require or lead to investigation, corrective action or enforcement, regulatory
or administrative action that would reasonably be expected to have a Material
Adverse Effect. To the knowledge of each Loan Party, there are no civil or
criminal proceedings relating to any Loan Party or any officer, director or
employee of any Loan Party that involve a matter within or related to the FDA’s
any other comparable governmental authority’s jurisdiction.
     (d) As of the Closing Date, no Loan Party is undergoing any inspection
related to any activities or products of the Loan Parties that are subject to
Public Health Laws, or any other governmental authority investigation.
     (e) During the period of six calendar years immediately preceding the
Closing Date, no Loan Party has introduced into commercial distribution any
products manufactured by or on behalf of any Loan Party or distributed any
products on behalf of another manufacturer that were

16



--------------------------------------------------------------------------------



 



upon their shipment by any Loan Party adulterated or misbranded in violation of
21 U.S.C. § 331. The Loan Parties have not received any written notice or
communication from the FDA or comparable governmental authority alleging
material noncompliance with any Requirement of Law by any Loan Party. No product
manufactured, marketed or distributed by any Loan Party has been seized,
withdrawn, recalled, detained, or subject to a suspension (other than in the
ordinary course of business) of research, manufacturing, distribution or
commercialization activity, and there are no facts or circumstances reasonably
likely to cause (i) the seizure, denial, withdrawal, recall, detention, public
health notification, safety alert or suspension of manufacturing or other
activity relating to any such product; (ii) a change in the labeling of any
product suggesting a compliance issue or other risk; or (iii) a termination,
seizure or suspension of manufacturing, researching, distributing or marketing
of any product manufactured, marketed or distributed by any Loan Party. No
proceedings in the United States or any other jurisdiction seeking the
withdrawal, recall, revocation, suspension, import detention, or seizure of any
product manufactured by or on behalf of any Loan Party are pending or threatened
against any Loan Party in a writing that has been received by any Loan Party.
     (f) No Loan Party nor, to the knowledge of any Loan Party, any of its
respective officers, directors, employees, agents or contractors (i) have been
excluded or debarred from any federal healthcare program (including without
limitation Medicare or Medicaid) or any other federal program or (ii) have
received notice from the FDA or any other comparable governmental authority with
respect to debarment or disqualification of any person that would reasonably be
expected to have a Material Adverse Effect. No Loan Party nor, to the knowledge
of any Loan Party, any of its respective officers, directors, employees, agents
or contractors have been convicted of any crime or engaged in any conduct for
which (x) debarment is mandated or permitted by 21 U.S.C. § 335a or (y) such
person or entity could be excluded from participating in the federal health care
programs under Section 1128 of the Social Security Act or any similar law. No
officer and to the knowledge of each Loan Party, no employee or agent of any
Loan Party, has (aa) made any untrue statement of material fact or fraudulent
statement to the FDA or any other comparable governmental authority; (bb) failed
to disclose a material fact required to be disclosed to the FDA or any other
comparable governmental authority; or (cc) committed an act, made a statement,
or failed to make a statement that would reasonably be expected to provide the
basis for the FDA or any other comparable governmental authority to invoke its
policy respecting “Fraud, Untrue Statements of Material Facts, Bribery, and
Illegal Gratuities,” as set forth in 56 Fed. Reg. 46191 (September 10, 1991).
     (g) Other than pursuant to Material Agreements and other agreements
described on Schedule B hereto, no Loan Party has granted rights to design,
develop, manufacture, produce, assemble, distribute, license, prepare, package,
label, market or sell its products to any other person (other than pursuant to
research collaborations entered into in the ordinary course of business) nor is
it bound by any agreement that affects any Loan Party’s exclusive right to
design, develop, manufacture, produce, assemble, distribute, license, prepare,
package, label, market or sell its products.
     (h) Each product in distribution by a Loan Party is, and for the past six
years has, been designed, manufactured, prepared, assembled, packaged, labeled,
stored, and processed in compliance in all material respects with current Good
Manufacturing Practices as set forth in 21 CFR Parts 210 and 211 to the extent
applicable. Each Loan Party is in compliance in all material respects with the
written procedures, record-keeping and reporting requirements required by the
FDA or any comparable governmental authority pertaining to the reporting of
adverse events and recalls involving such Loan Party’s products. Each Loan
Party’s products in distribution are and

17



--------------------------------------------------------------------------------



 



have been labeled, promoted, and advertised in accordance with their
Registration or within the scope of an exemption from obtaining such
Registration.
6. AFFIRMATIVE COVENANTS.
     6.1. Good Standing. Except as expressly permitted pursuant to Section 7.5,
each Loan Party shall maintain its and each of its Subsidiaries’ existence and
good standing in its jurisdiction of organization and maintain qualification in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect. Each Loan Party shall maintain, and
shall cause each of its Subsidiaries to maintain, in full force all licenses,
approvals and agreements, the loss of which could reasonably be expected to have
a Material Adverse Effect. “Subsidiary” means, with respect to a Loan Party, any
entity the management of which is, directly or indirectly controlled by, or of
which an aggregate of more than 50% of the outstanding voting capital stock (or
other voting equity interest) is, at the time, owned or controlled, directly or
indirectly by, such Loan Party or one or more Subsidiaries of such Loan Party,
and, unless the context otherwise requires each reference to a Subsidiary herein
shall be a reference to a Subsidiary of Borrower.
     6.2. Notice to Agent. Loan Parties shall provide Agent with (a) notice of
any change in any material respect (except that in each case such materiality
qualifier shall not be applicable to any representation or warranty that already
is expressly qualified or modified by materiality in the text thereof) in the
accuracy of the Perfection Certificate or any of the representations and
warranties provided in Section 5 above, promptly (but in any event within 3
Business Days) after the date on which any officer of a Loan Party obtains
knowledge of the occurrence of any such change (b) notice of the occurrence of
any Default or Event of Default, promptly (but in any event within 3 Business
Days) after the date on which any officer of a Loan Party obtains knowledge of
such occurrence, (c) copies of all material statements, reports and notices
delivered by any Loan Party to its securityholders or to Small Cap Biotech (as
defined below) under the Small Cap Biotech Agreement, and all material notices
sent to any Loan Party by Small Cap Biotech, and all documents filed with the
Securities and Exchange Commission (“SEC”) or any securities exchange or
governmental authority exercising a similar function, promptly, but in any event
within 3 Business Days of delivering or receiving such information to or from
such persons, in each case with any confidential or proprietary information
therein redacted to the extent necessary to comply with any confidentiality
agreement with Small Cap Biotech, (d) a report of any legal actions pending or
threatened in writing against and delivered to any Loan Party or any Subsidiary
that could result in damages or costs to any Loan Party or any Subsidiary of
$250,000 or more promptly, but in any event within 3 Business Days, upon receipt
of written notice thereof by a Loan Party, including without limitation any such
legal actions alleging potential or actual violations of any Public Health Law,
(e) a list of any new domestic and any material new foreign applications or
registrations that any Loan Party has made or filed in respect of any
Intellectual Property or a material change in status of any outstanding
application or registration with respect to Intellectual Property, to be
delivered with the next succeeding compliance certificate required to be
delivered pursuant to Section 6.3, (f) notice of any amendments to, and copies
of all material statements, reports and notices (other than statements, reports
and notices delivered in the ordinary course of business) delivered to or by a
Loan Party in connection with, any Material Agreement promptly (but in any event
within 3 Business Days) upon execution or receipt thereof, (g) any notice that
the FDA or comparable governmental authority is limiting, suspending or revoking
any Registration, changing the market classification, distribution pathway or
parameters or labeling of the products of the Loan Parties, or considering any
of the foregoing, promptly (but in any event within 3 Business Days) of
Borrower’s receiving written notice of such change or consideration or
(h) notice that any Loan Party has become subject to any administrative or
regulatory action, FDA inspection, Form FDA 483 observation, warning letter,
notice of violation letter, or other enforcement action, notice, response or
commitment made to or with the FDA or any comparable governmental authority, or
notice that any product of any Loan Party has been seized, withdrawn, recalled,
detained, or

18



--------------------------------------------------------------------------------



 



subject to a suspension of manufacturing, or the commencement of any proceedings
in the United States or any other jurisdiction seeking the withdrawal, recall,
suspension, import detention, or seizure of any product are pending or
threatened against any Loan Party, promptly (but in any event within 3 Business
Days) of Borrower’s receiving written notice of such action or event; provided
that, with respect to any statements, reports, notices or other documents that
are filed with the SEC by the Borrower and are required to be delivered to the
Agent under this Section 6.2 or under Section 6.3, notification by the Borrower
to the Agent of such filing with the SEC shall constitute delivery to the Agent.
     6.3. Financial Statements. Borrower shall deliver to Agent (x) if requested
by Agent, unaudited consolidated and, if available, consolidating balance
sheets, statements of operations and cash flow statements within 30 days of each
month end, in a form acceptable to Agent and certified by Borrower’s president,
chief executive officer or chief financial officer, and (y) quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements and annual audited consolidated and, if
available, consolidating balance sheets, statements of operations and cash flow
statements, certified by a recognized firm of certified public accountants,
within 5 days after the statements are required to be provided to the SEC (after
giving effect to any grace period provided by Rule 12b-25 under the Exchange
Act). All audited financial statements delivered pursuant to this Section 6.3
shall be accompanied by the report of an independent certified public accounting
firm approved by Borrower’s audit committee which report shall (i) contain an
unqualified opinion, stating that such consolidated financial statements present
fairly in all material respects the financial position for the periods indicated
in conformity with GAAP applied on a basis consistent with prior years and
(ii) not include any explanatory paragraph expressing substantial doubt as to
going concern status. All such statements are to be prepared using GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments) and are to be in compliance
with applicable SEC requirements. All financial statements delivered pursuant to
this Section 6.3 shall be accompanied by a compliance certificate, signed by the
chief financial officer of Borrower, in the form attached hereto as Exhibit D.
Borrower shall deliver to Agent (i) as soon as available and in any event not
later than 30 days after the end of each fiscal year of Borrower, an annual
operating plan for Borrower, on a consolidated and, if available, consolidating
basis, approved by the Board of Directors of Borrower, for the current fiscal
year, in form and substance reasonably satisfactory to Agent and (ii) such
budgets, sales projections, or other business, financial, corporate affairs and
other information as Agent or any Lender may reasonably request from time to
time.
     6.4. Insurance. Each Loan Party, at its expense, shall maintain, and shall
cause each Subsidiary to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, and business interruption insurance)
with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event with deductible amounts, insurers and
policies that shall be reasonably acceptable to Agent. Borrower shall deliver to
Agent certificates of insurance evidencing such coverage, together with
endorsements to such policies naming Agent as a lender loss payee or additional
insured, as appropriate, in form and substance satisfactory to Agent. Each
policy shall provide that coverage may not be canceled or altered by the insurer
except upon 30 days prior written notice to Agent and shall not be subject to
co-insurance (except for retentions and deductibles that are set forth in such
policies in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amounts that are reasonably
acceptable to Agent). Each Loan Party appoints Agent as its attorney-in-fact, if
an Event of Default has occurred and is continuing, to make, settle and adjust
all claims under and decisions with respect to such Loan Party’s policies of
insurance, and to receive payment of and execute or endorse all documents,
checks or drafts in connection with insurance payments. Agent shall not act as
such Loan Party’s attorney-in-fact unless an Event of Default has occurred and
is continuing. The appointment of Agent as any Loan Party’s attorney in fact is
a power coupled with an interest and is irrevocable until the

19



--------------------------------------------------------------------------------



 



Termination Date. So long as no Default or Event of Default has occurred and is
continuing, proceeds of insurance not to exceed $1,000,000 in the aggregate
during the term of this Loan Agreement may be applied, at the option of
Borrower, to repair or replace the damaged or lost Collateral with similar
property used or useful in the Borrower’s business (so long as such repair or
replacement occurs less than 180 days after the date such proceeds are received)
or to reduce any of the Obligations. During the existence of a Default or Event
of Default, proceeds of insurance shall be applied, at the option of Agent, to
repair or replace the Collateral or to reduce any of the Obligations.
     6.5. Taxes. Each Loan Party shall, and shall cause each Subsidiary to,
timely file all federal and state tax (and all material local) reports and pay
and discharge all federal and state (and all material local) taxes, assessments
and governmental charges or levies imposed upon it, or its income or profits or
upon its properties or any part thereof, before the same shall be in default and
before the date on which penalties attach thereto, except to the extent such
taxes, assessments and governmental charges or levies are the subject of a
Permitted Contest.
     6.6. Agreement with Landlord/Bailee. Unless otherwise agreed to by the
Agent in writing, each Loan Party shall obtain and maintain such Access
Agreement(s) with respect to any real property on which (a) a Loan Party’s
principal place of business, (b) a Loan Party’s books or records or (c) tangible
Collateral with an aggregate value in excess of $250,000 is located (other than
real property owned by such Loan Party) as Agent may require.
     6.7. Protection of Intellectual Property. Each Loan Party shall take all
necessary actions to: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property to the extent material to the
conduct of its business now or heretofore conducted by it or proposed to be
conducted by it, (b) promptly advise Agent in writing of material infringements
of its Intellectual Property of which any Executive Officer of Borrower has
knowledge and, should the Intellectual Property be material to such Loan Party’s
business, take all commercially reasonable actions to enforce its rights in its
Intellectual Property against infringement, misappropriation or dilution and to
recover any and all damages for such infringement, misappropriation or dilution,
(c) not allow any Intellectual Property material to such Loan Party’s business
to be abandoned, forfeited or dedicated to the public without Agent’s written
consent (which consent shall not be unreasonably delayed), and (d) notify Agent
promptly, but in any event within 3 Business Days, if it knows or has reason to
know that any application or registration relating to any patent, trademark or
copyright (now or hereafter existing) material to its business is reasonably
likely to become abandoned or dedicated, or if it receives written notice of any
material adverse determination or development (including the institution of, or
any such determination or development in, any proceeding in the United States
Patent and Trademark Office, the United States Copyright Office or any court)
regarding such Loan Party’s ownership of any Intellectual Property material to
its business, its right to register the same, or to keep and maintain the same.
Each Loan Party shall remain liable under each of its Intellectual Property
licenses pursuant to which it is a licensee (“Licenses”) to observe and perform
all of the conditions and obligations to be observed and performed by it
thereunder, unless the failure to observe or perform such conditions or
obligations could not reasonably be expected to have in a Material Adverse
Effect. None of Agent or any Lender shall have any obligation or liability under
any such License by reason of or arising out of this Agreement, the granting of
a lien, if any, in such License or the receipt by Agent (on behalf of itself and
Lenders) of any payment relating to any such License. None of Agent or any
Lender shall be required or obligated in any manner to perform or fulfill any of
the obligations of a Loan Party under or pursuant to any License, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any License, or to present or file any claims, or to take any action to collect
or enforce any performance or the payment of any amounts which may have been
assigned to it or which it may be entitled at any time or times.

20



--------------------------------------------------------------------------------



 



     6.8. Special Collateral Covenants.
     (a) Each Loan Party shall remain in possession of and shall remain the sole
lawful owner of its respective Collateral solely at the location(s) specified on
the Perfection Certificate, except to the extent expressly permitted under
Sections 7.3 or 7.5 hereof; except that Agent, on behalf of itself and Lenders,
shall have the right to possess (i) any chattel paper or instrument that
constitutes a part of the Collateral, (ii) any other Collateral in which Agent’s
security interest (on behalf of itself and Lenders) may be perfected only by
possession and (iii) any Collateral after the occurrence of an Event of Default
in connection with the exercise of its remedies hereunder and in accordance with
this Agreement and the other Debt Documents.
     (b) Each Loan Party shall (i) use the Collateral only in its trade or
business, (ii) maintain all of the Collateral in good operating order and
repair, normal wear and tear excepted, and (iii) use and maintain the Collateral
only in compliance with manufacturers’ recommendations and all applicable laws
in all material respects.
     (c) Agent and Lenders do not authorize and each Loan Party agrees it shall
not (i) part with possession of any of the tangible Collateral (except to Agent
(on behalf of itself and Lenders), for maintenance and repair or for a Permitted
Disposition), or (ii) remove any tangible Collateral from, or maintain any of
the tangible Collateral outside, the continental United States, except as
expressly permitted pursuant to Sections 7.2, 7.5 and 7.7.
     (d) Each Loan Party shall pay promptly when due all federal and state (and
all material local) taxes, assessments and governmental charges or levies levied
or assessed on any of the Collateral on its use, or on this Agreement or any of
the other Debt Documents (unless contested pursuant to a Permitted Contest). At
its option, Agent may discharge taxes, liens, security interests or other
encumbrances at any time levied or placed on the Collateral and may pay for the
maintenance, insurance and preservation of the Collateral and effect compliance
with the terms of this Agreement or any of the other Debt Documents. Each Loan
Party agrees to reimburse Agent, on demand, all reasonable costs and expenses
incurred by Agent in connection with such payment or performance and agrees that
such reimbursement obligation shall constitute Obligations.
     (e) Each Loan Party shall, at all times, keep accurate and complete records
of the Collateral.
     (f) Each Loan Party agrees and acknowledges that any third person who may
at any time possess all or any portion of the Collateral consisting of inventory
or equipment shall be deemed to hold, and shall hold, the Collateral as the
agent of, and as pledge holder for, Agent (on behalf of itself and Lenders).
Agent may at any time give notice to any third person described in the preceding
sentence that such third person is holding the Collateral as the agent of, and
as pledge holder for, Agent (on behalf of itself and Lenders).
     (g) Each Loan Party shall, during normal business hours, and in the absence
of a Default or an Event of Default, upon one Business Day’s prior notice, as
frequently as Agent determines to be appropriate, but without unreasonably
interfering with such Loan Party’s ordinary business: (i) provide Agent (who may
be accompanied by representatives of any Lender) and any of its officers,
employees and agents access to the properties, facilities, advisors and
employees (including officers) of each Loan Party and to the Collateral, (ii)
permit Agent (who may be accompanied by representatives of any Lender), and any
of its officers, employees and agents, to inspect, audit and make extracts from
any Loan Party’s books and records (or at the request of Agent, deliver true and
correct copies of such books and records to Agent), and (iii)

21



--------------------------------------------------------------------------------



 



permit Agent (who may be accompanied by representatives of any Lender), and its
officers, employees and agents, to inspect, audit, appraise, review, evaluate
and make test verifications and counts of the Collateral of any Loan Party. Upon
Agent’s written request, each Loan Party will promptly notify Agent in writing
of the location of any Collateral. If a Default or Event of Default has occurred
and is continuing or if access is necessary to preserve or protect the
Collateral as determined by Agent, each such Loan Party shall provide such
access to Agent and to each Lender at all times and without advance notice. Each
Loan Party shall make available to Agent and its auditors or counsel, as
promptly as is possible under the circumstances, originals or copies of all
books and records that Agent may reasonably request. In connection with any
inspection, audit, appraisal, review, or evaluation conducted pursuant to this
Section 6.8(g), the Loan Parties agree, jointly and severally, to pay or
reimburse upon demand all reasonable fees, costs and expenses incurred by Agent;
provided, however, that unless a Default or Event of Default has occurred, the
Borrower shall not be obligated to reimburse Agent for more than two such
inspections, audits, appraisals, reviews, or evaluations conducted pursuant to
this Section 6.8(g) during any calendar year.
     6.9. [Reserved].
     6.10. Further Assurances. Each Loan Party shall, upon request of Agent,
furnish to Agent such further information, execute and deliver to Agent such
documents and instruments (including, without limitation, UCC financing
statements) and shall do such other acts and things as Agent may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement and the other Debt Documents.
     6.11. Compliance with Law. Each Loan Party shall comply with all applicable
statutes, rules, regulations, standards, guidelines, policies and orders
administered or issued by any governmental authority having jurisdiction over it
or its business, except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect. Without limiting the generality of the foregoing, each Loan Party shall
comply in all material respects with all Public Health Laws and their
implementation by any applicable governmental authority and all lawful requests
of any governmental authority applicable to such Loan Party’s products. All
products developed, manufactured, tested, distributed or marketed by or on
behalf of any Loan Party that are subject to the jurisdiction of the FDA or
comparable governmental authority shall be developed, tested, manufactured,
distributed and marketed in compliance with the Public Health Laws and any other
Requirements of Law, including, without limitation, product approval or
premarket notification, good manufacturing practices, labeling, advertising,
record-keeping, and adverse event reporting, and have been and are being tested,
investigated, distributed, marketed, and sold in compliance with Public Health
Laws and all other Requirements of Law, in each case except where the failure to
comply would not reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.
     6.12. Additional Subsidiaries. At the time of or prior to the formation or
acquisition of any Subsidiary of Borrower, Borrower shall cause to be executed
and delivered to Agent the following: (i) by such new Subsidiary other than a
Foreign Subsidiary, a Guaranty pursuant to which such Subsidiary shall guarantee
the payment and performance of all of the Obligations and pursuant to which
Agent, for the benefit of itself and the Lenders, shall be granted a first
priority (subject to Permitted Liens) and perfected security interest in all
assets of such Subsidiary of the same types constituting “Collateral” under
Section 3.1 hereof to secure the Obligations, (ii) by the Borrower or any
Guarantor (as applicable) that is such Subsidiary’s direct parent company, an
amendment to the Pledge Agreement delivered on the Closing Date or a new Pledge
Agreement, governed by the laws of the State of New York, substantially in the
form of the Pledge Agreement delivered on the Closing Date (or otherwise in form
and substance reasonably satisfactory to Lender), as applicable, and pursuant to
which either (1) 100% of the shares of

22



--------------------------------------------------------------------------------



 



the outstanding capital stock, of any class, of each U.S. Subsidiary or (2) 66%
of the shares of the outstanding voting capital stock and 100% of the shares of
the outstanding non-voting capital stock of each Foreign Subsidiary shall be
pledged to Agent pursuant to such Pledge Agreement, for the benefit of the
Lenders, on a first priority and perfected basis under the UCC to secure the
Obligations, and (iii) by the Borrower, such other related documents (including
closing certificates, legal opinions and other similar documents) as Agent may
reasonably request, all in form and substance reasonably satisfactory to Agent;
provided, however, that this Section 6.12 shall not operate as a consent to any
formation or acquisition of a Subsidiary that is not expressly permitted
pursuant to the terms and conditions of this Agreement.
7. NEGATIVE COVENANTS
     7.1. Liens. No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, create, incur, assume or permit to exist any lien, security
interest, claim or encumbrance on any Collateral or Intellectual Property,
except for Permitted Liens, or become a party to any agreement that prohibits
the granting of a security interest in or Lien on such Loan Party’s Collateral
or Intellectual Property (other than (1) this Agreement and (2) agreements with
licensees permitted under the terms and conditions of Section 7.3(d) that
prohibit or restrict such Loan Party from encumbering or assigning such license
(or the Intellectual Property licensed under such license), but only to the
extent that such prohibition or restrictive terms are ineffective under
applicable law of the United States or any state thereof, including, without
limitation, Sections 9-406, 9-407, 9-408 or 9-409 of the UCC).
     7.2. Indebtedness. Subject to Section 7.14, no Loan Party shall, and no
Loan Party shall permit any of its Subsidiaries to, directly or indirectly
create, incur, assume, permit to exist, guarantee or otherwise become or remain
directly or indirectly liable with respect to, any Indebtedness (as hereinafter
defined), except for (a) the Obligations, (b) Indebtedness existing on the date
hereof and set forth on Schedule B to this Agreement, (c) Indebtedness
consisting of capitalized lease obligations and purchase money Indebtedness, in
each case incurred by Borrower or any of its Subsidiaries to finance the
acquisition, repair, improvement or construction of fixed or capital assets of
such person, provided that (i) the aggregate outstanding principal amount of all
such Indebtedness does not exceed $500,000 at any time and (ii) the principal
amount of such Indebtedness does not exceed the lower of the cost or fair market
value of the property so acquired or built or of such repairs or improvements
financed with such Indebtedness (each measured at the time of such acquisition,
repair, improvement or construction is made), (d) extensions, refinancings,
modifications, amendments and restatements of Indebtedness set forth in clause
(b) or (c) above (such Indebtedness, “Original Indebtedness”), provided that
such extension, refinancing, modification, amendment or restatement (i) shall
have an aggregate outstanding principal amount not greater than the aggregate
principal amount of such Original Indebtedness outstanding at the time of such
refinancing, (ii) shall have a maturity no shorter than that of such refinanced
Original Indebtedness, (iii) shall not be secured by any property or any lien
other than those already securing such refinanced Original Indebtedness and
(iv) shall not otherwise be on terms less favorable to the Loan Parties, taken
as a whole, than those of such Original Indebtedness, (e) Indebtedness owing by
any Loan Party to another Loan Party, provided that (i) each Loan Party shall
have executed and delivered to each other Loan Party a demand note (each, an
“Intercompany Note”) to evidence such intercompany loans or advances owing at
any time by each Loan Party to the other Loan Parties, which Intercompany Note
shall be in form and substance reasonably satisfactory to Agent and shall be
pledged and delivered to Agent pursuant to the Pledge Agreement as additional
Collateral for the Obligations, (ii) any and all Indebtedness of any Loan Party
to another Loan Party shall be subordinated to the Obligations pursuant to the
subordination terms set forth in each Intercompany Note, and (iii) no Default or
Event of Default would occur as a result of the incurrence of such Indebtedness
at the time of the incurrence of such Indebtedness, and (f) other unsecured
Indebtedness in an aggregate principal amount not to exceed $100,000 at any
time. The term “Indebtedness” shall mean, with respect to any

23



--------------------------------------------------------------------------------



 



person, at any date, without duplication, (i) all obligations of such person for
borrowed money, (ii) all obligations of such person evidenced by bonds,
debentures, notes or other similar instruments, or upon which interest payments
are customarily made, (iii) all obligations of such person to pay the deferred
purchase price of property or services, but excluding obligations to trade
creditors incurred in the ordinary course of business and not past due by more
than 90 days, (iv) all capital lease obligations of such person, (v) the
principal balance outstanding under any synthetic lease, tax retention operating
lease, off-balance sheet loan or similar off-balance sheet financing product,
(vi) all obligations of such person to purchase securities (or other property)
which arise out of or in connection with the issuance or sale of the same or
substantially similar securities (or property), (vii) all contingent or
non-contingent obligations of such person to reimburse any bank or other person
in respect of amounts paid under a letter of credit or similar instrument,
(viii) all equity securities of such person subject to repurchase or redemption
otherwise than at the sole option of such person, (ix) contingent obligations of
such person under an acquisition agreement (but, for the avoidance of doubt, not
including any agreement pursuant to which such person licenses the right to use
Intellectual Property) to pay amounts to the seller based on the performance of
the assets acquired thereunder, (x) all indebtedness secured by a lien on any
asset of such person, whether or not such indebtedness is otherwise an
obligation of such person, (xi) all net obligations of such person under any
foreign exchange contract, currency swap agreement, interest rate swap, cap or
collar agreement or other similar agreement or arrangement designed to alter the
risks of that person arising from fluctuations in currency values or interest
rates, in each case whether contingent or matured, and (xii) all obligations or
liabilities of others of the types specified in clauses (i) through
(xi) guaranteed by such person. For the avoidance of doubt, “Indebtedness” does
not include non-cash intercompany liabilities which arise from the transfer of
costs due from services performed on behalf of one Loan Party or Subsidiary to
another Loan Party or Subsidiary.
     7.3. Dispositions. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, convey, sell, rent, lease, sublease, mortgage, license,
transfer or otherwise dispose of (collectively, “Transfer”) any of the
Collateral or any Intellectual Property, except for the following (collectively,
“Permitted Dispositions”): (a) sales of inventory in the ordinary course of
business, (b) (1) Transfers of obsolete or worn-out equipment by a Loan Party or
any of its Subsidiaries, and (2) dispositions by a Loan Party or any of its
Subsidiaries of tangible assets that are no longer used or useful in the
business of such Loan Party or such Subsidiary for cash and fair value so long
as (i) no Default or Event of Default exists at the time of such disposition or
would be caused after giving effect thereto and (ii) the fair market value of
all such assets disposed of does not exceed $250,000 in any fiscal year,
(c) Borrower may cause its subsidiary B.C. ULC, a Canada unlimited liability
corporation, to dispose of up to 100% of the capital stock of its subsidiary
Oncothyreon Canada, a Canada corporation, pursuant to documentation in form and
substance satisfactory to Agent, to acquire the rights to Oncothyreon Canada’s
net operating losses, (d) non-exclusive and exclusive licenses for the use of
any Loan Party’s Intellectual Property in the ordinary course of business, so
long as, with respect to each such license, (i) no Default or Event of Default
has occurred or is continuing on the date of such license agreement, (ii) the
license constitutes an arms-length transaction in the ordinary course of
business (and in the case of an exclusive license, made in connection with a
bona fide corporate collaboration in the ordinary course of business and
approved by the board of directors of the applicable Loan Party) and the terms
of which, on their face, do not provide for a sale or assignment of any
Intellectual Property and do not restrict such Loan Party’s ability to pledge,
grant a security interest in or lien on or assign or sell any Intellectual
Property (other than terms that prohibit or restrict such Loan Party or
Subsidiary from pledging, granting a security interest in or lien on or
assigning or selling such license (or the Intellectual Property subject to such
license), but only to the extent that such prohibition or restrictive terms are
ineffective under applicable law of the United States or any state thereof,
including, without limitation, Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC), (iii) if such license is entered into by a Loan Party after the date of
this Agreement, such Loan Party delivers at least thirty (30) days’ prior
written notice and a brief summary of the terms of the license to Agent,
(iv) unless such license (or a redacted form thereof) is filed with the SEC, the
applicable Loan

24



--------------------------------------------------------------------------------



 



Party delivers to Agent copies of the final executed licensing documents in
connection with the license promptly upon consummation of the license, with any
confidential or proprietary information therein redacted to the extent necessary
to comply with such license agreement, and (v) all royalties, milestone payments
or other proceeds arising from the licensing agreement are paid to a deposit
account that is subject to an Account Control Agreement, and (e) Transfers that
are expressly permitted under Section 7.1, 7.2, 7.5, 7.6 or 7.7.
     7.4. Change in Name, Location or Executive Office; Change in Business;
Change in Fiscal Year. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, (a) change its name or its state of organization, unless
(i) such Loan Party has given at least 30 days’ prior written notification to
Agent, (ii) such Loan Party has received written confirmation from Agent (which
confirmation shall not be unreasonably delayed) that Agent has taken all actions
necessary to continue the perfection of Agent’s liens on the Collateral of such
Loan Party, and (iii) such Loan Party has executed and delivered to Agent such
agreements and documents as reasonably requested by Agent in connection
therewith, (b) relocate its chief executive office without at least 30 days’
prior written notification to Agent, (c) engage in any business other than or
reasonably related or incidental to the businesses currently engaged in by such
Loan Party or Subsidiary, (d) except in connection with any transaction
expressly permitted pursuant to Section 7.3 or 7.5, cease to conduct business
substantially in the manner conducted by such Loan Party or Subsidiary as of the
date of this Agreement or (e) without at least 30 days’ prior written
notification to Agent, change its fiscal year end except to conform to the
fiscal year end of Borrower.
     7.5. Mergers or Acquisitions. No Loan Party shall merge or consolidate, and
no Loan Party shall permit any of its Subsidiaries to merge or consolidate, with
or into any other person or entity (other than mergers or consolidations of
(i) a Subsidiary into Borrower in which Borrower is the surviving entity, (ii) a
Subsidiary into any other Loan Party in which such Loan Party is the surviving
entity and (iii) a Subsidiary which is not a Loan Party into a Subsidiary which
is not a Loan Party) or acquire, or permit any of its Subsidiaries to acquire,
all or substantially all of the capital stock or property of another person or
entity or all or substantially all of the assets constituting any line of
business, division, branch, operating division or other unit operation of
another person or entity. For the avoidance of doubt, this Section 7.5 shall not
prohibit any Transfer that qualifies as a Permitted Disposition pursuant to the
terms and conditions of Section 7.3.
     7.6. Restricted Payments. Subject to Section 7.14, no Loan Party shall, and
no Loan Party shall permit any of its Subsidiaries to, (a) declare or pay any
dividends or make any other distribution or payment on account of or redeem,
retire, defease or purchase any capital stock of the Borrower or its
Subsidiaries (other than (i) the payment of dividends to Borrower, or the
payment of dividends by any Foreign Subsidiary to its parent entity, and (ii) so
long as no Default or Event of Default shall have occurred and be continuing,
the repurchase of capital stock pursuant to the terms of employee stock purchase
plans, employee restricted stock agreements or similar arrangements or by the
cancellation of Indebtedness issued to purchase capital stock, such repurchase
and cancellation and any related option exchange or re-pricings, in an aggregate
amount not to exceed $100,000 during the term of this Agreement), (b) purchase,
redeem, defease or prepay any principal of, premium, if any, interest or other
amount payable in respect of any Indebtedness (other than the Obligations) prior
to its scheduled maturity, (c) make any payment in respect of management fees or
consulting fees (or similar fees) to any equityholder or other affiliate of
Borrower, other than payments made pursuant to bona fide consulting agreements
entered into by a Loan Party in the ordinary course of business, or (d) be a
party to or bound by an agreement that restricts a Subsidiary from paying
dividends or otherwise distributing property to Borrower in respect of the
Capital Stock of such Subsidiary.
     7.7. Investments. No Loan Party shall, and no Loan Party shall permit any
of its Subsidiaries to, directly or indirectly (a) acquire or own, or make any
loan, advance or capital contribution (an

25



--------------------------------------------------------------------------------



 



“Investment”; for the avoidance of doubt, “Investment” does not include non-cash
intercompany receivables which arise from the transfer of costs due to services
performed on behalf of one Loan Party or Subsidiary from another Loan Party or
Subsidiary) in or to any person or entity, (b) acquire or create any Subsidiary
(other than the creation of (1) Subsidiaries organized in a jurisdiction of the
United States or any state or territory thereof (each, a “U.S. Subsidiary”) or
(2) other Subsidiaries acquired or created for tax purposes, in each case, to
engage in businesses reasonably related or incidental to the businesses engaged
in by the Loan Parties as of the Closing Date, provided that each of the
conditions set forth in Section 6.12 shall have been satisfied on or prior to
the date such Subsidiary is created), or (c) engage in any joint venture or
partnership with any other person or entity, other than: (i) Investments
existing on the date hereof and set forth on Schedule B to this Agreement, (ii)
Investments in cash and Cash Equivalents (as defined below), (iii) loans or
advances to employees of Borrower or any of its Subsidiaries to finance travel,
entertainment and relocation expenses and other ordinary business purposes in
the ordinary course of business as presently conducted, provided that the
aggregate outstanding principal amount of all loans and advances permitted
pursuant to this clause (iii) shall not exceed $250,000 at any time;
(iv) Investments (including debt obligations) received pursuant to an order of
the court in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers; (v) Investments consisting of credit extended to
customers who are not Affiliates, in the ordinary course of business and on
payment terms customary for the industry and regions in which Borrower operates
(which payment terms shall not in any event exceed 90 days from the date of
invoice), (vi) Investments consisting of promissory notes received from
employees, officers or directors (so long as no cash is advanced by Borrower in
connection therewith) to finance the purchase of equity securities of Borrower
pursuant to employee stock purchase plan agreements approved by Borrower’s Board
of Directors; (vii) Investments by any Loan Party in another Loan Party
(provided that the Borrower shall give Agent prior written notice of any such
Investment); (viii) Investments by a Loan Party in Subsidiaries that are not
Loan Parties in an amount not to exceed $250,000 in any fiscal year;
(ix) Investments by a Subsidiary that is not a Loan Party in other Subsidiaries
that are not Loan Parties; (x) Investments consisting of in-licensed
Intellectual Property in an aggregate amount not to exceed $3,000,000 during the
term of this Agreement; and (xi) other Investments in an aggregate amount not to
exceed $50,000 at any time (collectively, the “Permitted Investments”). The term
“Cash Equivalents” means (v) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (w) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (x) any commercial
paper rated at least “A-1” by S&P or “ P-1” by Moody’s and issued by any entity
organized under the laws of any state of the United States, (y) any U.S.
dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and
(C) has Tier 1 capital (as defined in such regulations) in excess of
$250,000,000 or (z) shares of any United States money market fund that (i) has
substantially all of its assets invested continuously in the types of
investments referred to in clause (v), (w), (x) or (y) above with maturities as
set forth in the proviso below, (ii) has net assets in excess of $500,000,000
and (iii) has obtained from either S&P or Moody’s the highest rating obtainable
for money market funds in the United States; provided, however, that the
maturities of all obligations specified in any of clauses (v), (w), (x) and (y)
above shall not exceed 365 days. For the avoidance of doubt, “Cash Equivalents”
does not include (and each Loan Party is prohibited from purchasing or
purchasing participations in) any auction rate securities or other corporate or
municipal bonds with a long-term nominal maturity for which the interest rate is
reset through a Dutch auction.

26



--------------------------------------------------------------------------------



 



     7.8. Transactions with Affiliates. No Loan Party shall, and no Loan Party
shall permit any of its Subsidiaries to, directly or indirectly enter into or
permit to exist any transaction with any Affiliate (as defined below) of a Loan
Party or any Subsidiary of a Loan Party except for transactions that are (i) in
the ordinary course of such Loan Party’s or such Subsidiary’s business and
(ii) upon fair and reasonable terms that are no more favorable to such Affiliate
than would be obtained in an arm’s length transaction; provided, however, that
transactions exclusively between Loan Parties, the transactions described in
clause (c) of the definition of “Permitted Disposition”, and other transactions
expressly permitted under Section 7.5 do not need to satisfy the preceding
clause (ii). As used herein, “Affiliate” shall mean, with respect to a Loan
Party or any Subsidiary of a Loan Party, (a) each person that, directly or
indirectly, owns or controls 5.0% or more of the stock or membership interests
having ordinary voting power in the election of directors or managers of such
Loan Party or such Subsidiary, and (b) each person that controls, is controlled
by or is under common control with such Loan Party or such Subsidiary.
     7.9. Compliance. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, (a) fail to comply with clauses (b) or (c) of Section 5.8
herein, (b) use any portion of the Term Loans to purchase, become engaged in the
business of purchasing or selling, or extend credit for the purpose of
purchasing or carrying Margin Stock or (c) fail to comply in any material
respect with, or violate in any material respect any other law or regulation
(including without limitation any Public Health Law) applicable to it.
     7.10. Deposit Accounts and Securities Accounts. Other than with respect to
deposit accounts used solely to fund payroll and withholding taxes, no Loan
Party shall directly or indirectly maintain or establish any deposit account or
securities account, unless Agent, the applicable Loan Party or Loan Parties and
the depository institution or securities intermediary at which the account is or
will be maintained enter into a deposit account control agreement or securities
account control agreement, as the case may be, in form and substance
satisfactory to Agent (an “Account Control Agreement”) (which agreement shall
provide, among other things, that (i) such depository institution or securities
intermediary has no rights of setoff or recoupment or any other claim against
such deposit or securities account (except as agreed to by Agent), other than
for payment of its service fees and other charges directly related to the
administration of such account and for returned checks or other items of
payment, and (ii) such depository institution or securities intermediary shall
comply with all instructions of Agent without further consent of such Loan Party
or Loan Parties, as applicable, including, without limitation, an instruction by
Agent to comply exclusively with instructions of the Agent with respect to such
account (such notice, a “Notice of Exclusive Control”)), prior to or
concurrently with the establishment of such deposit account or securities
account (or in the case of any such deposit account or securities account
maintained as of the date hereof, on or before the Closing Date). Agent may only
give a Notice of Exclusive Control with respect to any deposit account or
securities account at any time at which an Event of Default has occurred and is
continuing. At the reasonable request of Agent, Borrower shall create or
designate a dedicated deposit account or accounts to be used exclusively for
payroll or withholding tax purposes.
     7.11. Amendments to Other Agreements. No Loan Party shall amend, modify or
waive any provision of (a) any Material Agreement (unless the net effect of such
amendment, modification or waiver is not materially adverse to any Loan Party,
Agent or Lenders, it being understood and agreed by the parties that any
amendment, modification or waiver to a Material Agreement under which any Loan
Party pays for goods or services will not be considered adverse to Agent and
Lenders solely because such Loan Party is obligated to make payments under such
Material Agreement), or (b) any of such Loan Party’s organizational documents
(unless the net effect of such amendment, modification or waiver is not
materially adverse to any Loan Party, Agent or Lenders), in each case, without
the prior written consent of Agent.

27



--------------------------------------------------------------------------------



 



     7.12. Minimum Cash Burn Covenant. As of December 31 of each calendar year,
commencing on December 31, 2011, Borrower shall provide evidence to Agent that
it has unrestricted cash and Cash Equivalents in one or more deposit accounts or
securities accounts subject to an Account Control Agreement in an aggregate
amount equal to or greater than the product of (A) negative twelve (-12)
multiplied by (B) the Cash Burn Amount at such time.
     7.13. Committed Equity Facility. At all times prior to August 1, 2012
Borrower shall (a) maintain a $20,000,000 committed equity financing facility
with Small Cap Biotech Value, Ltd., a British Virgin Islands business company
(“Small Cap Biotech”) pursuant to (1) that certain Common Stock Purchase
Agreement, dated as of July 6, 2010, by and between Borrower and Small Cap
Biotech and (2) any agreements executed in connection therewith (collectively,
as the same are amended from time to time in accordance with Section 7.11, the
“Small Cap Biotech Agreement”), and (b) have the ability to request “Fixed
Requests” under (and as such term is defined in) the Small Cap Biotech
Agreement, unless the Borrower has previously requested and drawn all committed
amounts available thereunder.
     7.14. Certain Equity Transactions. Notwithstanding any provision herein or
in the other Debt Documents to the contrary, in no event shall any Equity
Financing Agreement (hereinafter defined), or performance by the Borrower of its
obligations under any Equity Financing Agreement, be deemed to be Indebtedness
or a transaction prohibited by Section 7.6 (Restricted Payments) for the
purposes of any Debt Documents. “Equity Financing Agreements” means,
collectively, (1) the agreements and securities to which the Borrower is party
or by which it is bound that exist on the date hereof and are listed under the
heading “Section 7.14” in Schedule B hereto and (2) any agreements or securities
that the Borrower may enter into or issue, or by which it may be bound, after
the date hereof in connection with a bona fide equity financing that contain
terms and conditions substantially the same as those in the agreements or
securities described in clause (1) of this sentence.
8. DEFAULT AND REMEDIES.
     8.1. Events of Default. Loan Parties shall be in default under this
Agreement and each of the other Debt Documents if (each of the following, an
“Event of Default”):
     (a) Borrower shall fail to pay (i) any principal when due, or (ii) any
interest, fees or other Obligations (other than as specified in clause (i))
within a period of 3 days after the due date thereof (other than on any
Applicable Term Loan Maturity Date);
     (b) any Loan Party breaches any of its obligations under Section 6.1
(solely as it relates to maintaining its existence), Section 6.2, Section 6.3,
Section 6.4, or Article 7;
     (c) any Loan Party breaches any of its other obligations under any of the
Debt Documents and fails to cure such breach within 30 days after the earlier of
(i) the date on which an executive officer of such Loan Party becomes aware, or
through the exercise of reasonable diligence should have become aware, of such
failure and (ii) the date on which notice shall have been given to Borrower from
Agent;
     (d) any warranty, representation or statement made or deemed made by or on
behalf of any Loan Party in any of the Debt Documents or otherwise in connection
with any of the Obligations shall be false or misleading in any material respect
at the time such warranty, representations or statement was made or deemed to be
made;
     (e) (i) any of the Collateral in excess of $100,000 is subjected to
attachment, execution, levy, seizure or confiscation in any legal proceeding or
otherwise, or (ii) any legal or

28



--------------------------------------------------------------------------------



 



administrative proceeding is commenced against any Loan Party or any of the
Collateral in excess of $100,000, in each case, which in the good faith judgment
of Agent subjects such Collateral to a material risk of attachment, execution,
levy, seizure or confiscation and such proceeding is not dismissed or no bond is
posted or protective order obtained to negate such risk within 20 days after
such proceeding is commenced;
     (f) one or more judgments, orders or decrees shall be rendered against any
Loan Party or any Subsidiary of a Loan Party that exceeds by more than $100,000
any insurance coverage applicable thereto (to the extent the relevant insurer
has been notified of such claim and has not denied coverage therefor) and either
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order or decree or (ii) such judgment, order or decree shall not
have been satisfied, vacated or discharged for a period of 20 consecutive days
and there shall not be in effect (by reason of a pending appeal or otherwise)
any stay of enforcement thereof;
     (g) (i) any Loan Party or any Subsidiary of a Loan Party shall generally
not pay its debts as such debts become due, shall admit in writing its inability
to pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Loan Party or any Subsidiary of a Loan
Party seeking to adjudicate it a bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order, in each case under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) such Loan Party or such
Subsidiary, either such proceedings shall remain undismissed or unstayed for a
period of 45 days or more or any action sought in such proceedings shall occur
or (iii) any Loan Party or any Subsidiary of a Loan Party shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;
     (h) an event or development occurs which has a Material Adverse Effect;
     (i) (i) any provision of any Debt Document shall fail to be valid and
binding on, or enforceable against, a Loan Party party thereto, or (ii) any Debt
Document purporting to grant a security interest to secure any Obligation shall
fail to create a valid and enforceable security interest on any Collateral
purported to be covered thereby or such security interest shall fail or cease to
be a perfected lien with the priority required in the relevant Debt Document, or
any Loan Party shall state in writing that any of the events described in clause
(i) or (ii) above shall have occurred;
     (j) (i) any Loan Party or any Subsidiary of a Loan Party defaults under any
Material Agreement (after any applicable grace period contained therein) where
the damages against or other losses incurred by such Loan Party could reasonably
be expected to exceed $1,000,000 in the aggregate, (ii) (A) any Loan Party or
any Subsidiary of a Loan Party fails to make (after any applicable grace period)
any payment when due (whether due because of scheduled maturity, required
prepayment provisions, acceleration, demand or otherwise) on any Indebtedness
(other than the Obligations) of such Loan Party or such Subsidiary, and in each
case, such failure related to Indebtedness having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
$250,000 (“Material Indebtedness”), (B) any other event shall occur or condition
shall exist under any contractual obligation relating to any such Material

29



--------------------------------------------------------------------------------



 



Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of (without regard to any subordination terms with
respect thereto), the maturity of such Material Indebtedness or (C) any such
Material Indebtedness shall become or be declared to be due and payable, or be
required to be prepaid, redeemed, defeased or repurchased (other than by a
regularly scheduled required prepayment), prior to the stated maturity thereof,
or (iii) any Loan Party defaults under any lease agreement that meets the
criteria for the requirement of an Access Agreement under Section 6.6, and the
landlord thereunder commences any action to levy upon any Collateral or remove
the Borrower or any Collateral from the premises;
     (k) (i) any of the chief executive officer or the chief financial officer
of Borrower as of the date hereof shall cease to be involved in the day to day
operations (including research development) or management of the business of
Borrower, and a successor (including an interim successor) of such officer
appropriately qualified in accordance with industry standards is not appointed
within 180 days of such cessation or involvement, (ii) the acquisition, directly
or indirectly, by any person or group (as such term is used in Section 13(d)(3)
of the Securities Exchange Act of 1934) of more than twenty-five percent (25%)
of the voting power of the voting stock of Borrower by way of merger or
consolidation or otherwise, (iii) during any period of twelve consecutive
calendar months, individuals who at the beginning of such period constituted the
board of directors of Borrower (together with any new directors whose election
by the board of directors of Borrower or whose nomination for election by the
stockholders of Borrower was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason other than death or disability to constitute a
majority of the directors then in office, (iv) Borrower ceases to own and
control, directly or indirectly, all of the economic and voting rights
associated with the outstanding voting capital stock (or other voting equity
interest) of each of its Subsidiaries (other than as permitted pursuant to the
terms and conditions of Section 7.3(c) or Section 7.5); or (v) a Fundamental
Transaction (as defined in the Form of Warrant to Purchase Common Stock issued
September 28, 2010 or the Form of Warrant to Purchase Common Stock issued
May 26, 2009 (as referenced on Section 7.14 of Schedule B attached hereto), in
each case as amended from time to time in accordance with this Agreement) shall
have occurred.
     (l) (i) The FDA or any other governmental authority initiates enforcement
action that causes any Loan Party to discontinue or suspend marketing of any of
its products; (ii) the FDA or any other governmental authority issues a warning
letter to any Loan Party with respect to any of its products which could
reasonably be expected to have a Material Adverse Effect; (iii) any Loan Party
conducts a mandated or voluntary recall of any of its products which could
reasonably be expected to result in liability and expense to the Loan Parties of
$1,000,000 (to the extent not covered by such Loan Party’s insurance policies)
or more, or that could reasonably be expected to have a Material Adverse Effect;
or (iv) any Loan Party enters into a settlement agreement with the FDA or any
other governmental authority that results in aggregate liability as to any
single or related series of transactions, incidents or conditions, of $1,000,000
(to the extent not covered by such Loan Party’s insurance policies) or more, or
that could reasonably be expected to have a Material Adverse Effect.
     8.2. Lender Remedies. If any Event of Default has occurred and is
continuing, Agent may, and at the written request of the Requisite Lenders
shall, terminate the Commitments with respect to further Term Loans and declare
any or all of the Obligations to be immediately due and payable, without demand
or notice to any Loan Party and the accelerated Obligations shall bear interest
at the Default Rate pursuant to Section 2.6, provided that, upon the occurrence
of any Event of Default specified in Section 8.1(g) above, the Obligations shall
be automatically accelerated. During the existence of an Event of Default,

30



--------------------------------------------------------------------------------



 



Agent shall have (on behalf of itself and Lenders) all of the rights and
remedies of a secured party under the UCC, and under any other applicable law.
Without limiting the foregoing, during the existence of an Event of Default,
Agent shall have the right to, and at the written request of the Requisite
Lenders shall, (a) notify any account debtor of any Loan Party or any obligor on
any instrument which constitutes part of the Collateral to make payments to
Agent (for the benefit of itself and Lenders), (b) with or without legal
process, enter any premises where the Collateral may be and take possession of
and remove the Collateral from the premises or store it on the premises,
(c) sell the Collateral at public or private sale, in whole or in part, and have
the right to bid and purchase at such sale, or (d) lease or otherwise dispose of
all or part of the Collateral, applying proceeds from such disposition to the
Obligations in accordance with Section 8.4. If requested by Agent, Loan Parties
shall promptly assemble the Collateral and make it available to Agent at a place
to be designated by Agent. Agent may also render any or all of the Collateral
unusable at a Loan Party’s premises and may dispose of such Collateral on such
premises without liability for rent or costs. Any notice that Agent is required
to give to a Loan Party under the UCC of the time and place of any public sale
or the time after which any private sale or other intended disposition of the
Collateral is to be made shall be deemed to constitute reasonable notice if such
notice is given in accordance with this Agreement at least 5 days prior to such
action. Effective only upon the occurrence and during the continuance of an
Event of Default, each Loan Party hereby irrevocably appoints Agent (and any of
Agent’s designated officers or employees) as such Loan Party’s true and lawful
attorney to: (i) take any of the actions specified above in this paragraph;
(ii) endorse such Loan Party’s name on any checks or other forms of payment or
security that may come into Agent’s possession; (iii) settle and adjust disputes
and claims respecting the accounts directly with account debtors, for amounts
and upon terms which Agent determines to be reasonable; and (iv) do such other
and further acts and deeds in the name of such Loan Party that Agent may deem
necessary or desirable to enforce its rights in or to any of the Collateral or
to perfect or better perfect Agent’s security interest (on behalf of itself and
Lenders) in any of the Collateral. The appointment of Agent as each Loan Party’s
attorney in fact is a power coupled with an interest and is irrevocable until
the Termination Date. For avoidance of doubt, if no Event of Default has
occurred and is continuing, Agent will not notify any account debtor of any Loan
Party or any obligor on any instrument which constitutes part of the Collateral
to make payments to Agent. Agent agrees that any exercise of its rights and
remedies in the Collateral pursuant to this Section 8.2 shall be made subject to
all rights of any licensee or sublicensee under a license or sublicense that
satisfies the provisions of Section 7.3(d) of this Agreement (a “Permitted
License”), and no rights of a licensee or sublicensee under a Permitted License
shall be terminated solely as a result of such exercise by Agent.
     8.3. Additional Remedies. In addition to the remedies provided in
Section 8.2 above, each Loan Party hereby grants to Agent (on behalf of itself
and Lenders) and any transferee of Collateral, for the purpose of exercising
Agent’s remedies as provided in Section 8.2, if an Event of Default has occurred
and is continuing, and for no other purpose, to the extent assignable, an
irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to any Loan Party and subject to any exclusive licenses
granted in accordance with terms and conditions of Section 7.3(d)) to use,
license or sublicense any Intellectual Property now owned or hereafter acquired
by such Loan Party, and wherever the same may be located, and including in such
license reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof; provided, however, that nothing in this
Section 8.3 is intended to create a security interest in any assets other than
to the extent provided in Article III hereof. Upon the Termination Date, the
Agent shall release the license granted pursuant to the first sentence of this
Section 8.3.
     8.4. Application of Proceeds. Proceeds from any Transfer of the Collateral
or the Intellectual Property (other than Permitted Dispositions) and all
payments made to or proceeds of Collateral received by Agent, in each case,
during the continuance of an Event of Default may be applied to the Obligations
in the Agent’s sole and absolute discretion; provided, however, that nothing in
this Section 8.4 is intended to create a security interest in any assets other
than to the extent provided in Article III hereof.

31



--------------------------------------------------------------------------------



 



9. THE AGENT.
     9.1. Appointment of Agent.
     (a) Each Lender hereby appoints GECC (together with any successor Agent
pursuant to Section 9.9) as Agent under the Debt Documents and authorizes the
Agent to (a) execute and deliver the Debt Documents and accept delivery thereof
on its behalf from Loan Parties, (b) take such action on its behalf and to
exercise all rights, powers and remedies and perform the duties as are expressly
delegated to the Agent under such Debt Documents and (c) exercise such powers as
are reasonably incidental thereto. The provisions of this Article 9 are solely
for the benefit of Agent and Lenders and none of Loan Parties nor any other
person shall have any rights as a third party beneficiary of any of the
provisions hereof. In performing its functions and duties under this Agreement
and the other Debt Documents, Agent shall act solely as an agent of Lenders and
does not assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Loan Party or any other person.
Agent shall have no duties or responsibilities except for those expressly set
forth in this Agreement and the other Debt Documents. The duties of Agent shall
be mechanical and administrative in nature and Agent shall not have, or be
deemed to have, by reason of this Agreement, any other Debt Document or
otherwise a fiduciary or trustee relationship in respect of any Lender. Except
as expressly set forth in this Agreement and the other Debt Documents, Agent
shall not have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to Borrower or any of its Subsidiaries that
is communicated to or obtained by GECC or any of its affiliates in any capacity.
     (b) Without limiting the generality of clause (a) above, Agent shall have
the sole and exclusive right and authority (to the exclusion of the Lenders),
and is hereby authorized, to (i) act as the disbursing and collecting agent for
the Lenders with respect to all payments and collections arising in connection
with the Debt Documents (including in any other bankruptcy, insolvency or
similar proceeding), and each person making any payment in connection with any
Debt Document to any Lender is hereby authorized to make such payment to Agent,
(ii) file and prove claims and file other documents necessary or desirable to
allow the claims of Agent and Lenders with respect to any Obligation in any
proceeding described in any bankruptcy, insolvency or similar proceeding (but
not to vote, consent or otherwise act on behalf of such Lender), (iii) act as
collateral agent for Agent and each Lender for purposes of the perfection of all
liens created by the Debt Documents and all other purposes stated therein,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
other action as is necessary or desirable to maintain the perfection and
priority of the liens created or purported to be created by the Debt Documents,
(vi) except as may be otherwise specified in any Debt Document, exercise all
remedies given to Agent and the other Lenders with respect to the Collateral,
whether under the Debt Documents, applicable law or otherwise and (vii) execute
any amendment, consent or waiver under the Debt Documents on behalf of any
Lender that has consented in writing to such amendment, consent or waiver;
provided, however, that Agent hereby appoints, authorizes and directs each
Lender to act as collateral sub-agent for Agent and the Lenders for purposes of
the perfection of all liens with respect to the Collateral, including any
deposit account maintained by a Loan Party with, and cash and cash equivalents
held by, such Lender, and may further authorize and direct the Lenders to take
further actions as collateral sub-agents for purposes of enforcing such liens or
otherwise to transfer the Collateral subject thereto to Agent, and each Lender
hereby agrees to take such further actions to the extent, and only to the
extent, so authorized and directed. Agent may, upon any term or condition it
specifies, delegate or exercise any of its rights, powers and remedies under,
and delegate or perform any of its duties or any other action with respect to,
any Debt Document by or through any trustee, co-agent, employee,
attorney-in-fact and any other person

32



--------------------------------------------------------------------------------



 



(including any Lender). Any such person shall benefit from this Article 9 to the
extent provided by Agent.
     (c) If Agent shall request instructions from Requisite Lenders or all
affected Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Debt Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any person by reason
of so refraining. Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Debt Document (a) if such action would,
in the opinion of Agent, be contrary to law or any Debt Document, (b) if such
action would, in the opinion of Agent, expose Agent to any potential liability
under any law, statute or regulation or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such action.
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against Agent as a result of Agent acting or refraining from acting
hereunder or under any other Debt Document in accordance with the instructions
of Requisite Lenders or all affected Lenders, as applicable.
     9.2. Agent’s Reliance, Etc. Neither Agent nor any of its affiliates nor any
of their respective directors, officers, agents, employees or representatives
shall be liable for any action taken or omitted to be taken by it or them
hereunder or under any other Debt Documents, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
Without limiting the generality of the foregoing, Agent: (a) may treat the payee
of any Note as the holder thereof until such Note has been assigned in
accordance with Section 10.1; (b) may consult with legal counsel, independent
public accountants and other experts, whether or not selected by it, and shall
not be liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts; (c) shall
not be responsible or otherwise incur liability for any action or omission taken
in reliance upon the instructions of the Requisite Lenders, (d) makes no
warranty or representation to any Lender and shall not be responsible to any
Lender for any statements, warranties or representations made in or in
connection with this Agreement or the other Debt Documents; (e) shall not have
any duty to inspect the Collateral (including the books and records) or to
ascertain or to inquire as to the performance or observance of any provision of
any Debt Document, whether any condition set forth in any Debt Document is
satisfied or waived, as to the financial condition of any Loan Party or as to
the existence or continuation or possible occurrence or continuation of any
Default or Event of Default and shall not be deemed to have notice or knowledge
of such occurrence or continuation unless it has received a notice from Borrower
or any Lender describing such Default or Event of Default clearly labeled
“notice of default”; (f) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, effectiveness, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any lien
created or purported to be created under or in connection with, any Debt
Document or any other instrument or document furnished pursuant hereto or
thereto; and (g) shall incur no liability under or in respect of this Agreement
or the other Debt Documents by acting upon any notice, consent, certificate or
other instrument or writing (which may be by telecopy, telegram, cable or telex)
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties.
     9.3. GECC and Affiliates. GECC shall have the same rights and powers under
this Agreement and the other Debt Documents as any other Lender and may exercise
the same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GECC in its individual capacity.
GECC and its affiliates may lend money to, invest in, and generally engage in
any kind of business with, Borrower, any of Borrower’s Subsidiaries, any of
their Affiliates and any person who may do business with or own securities of
Borrower, any of Borrower’s Subsidiaries or any such

33



--------------------------------------------------------------------------------



 



Affiliate, all as if GECC were not Agent and without any duty to account
therefor to Lenders. GECC and its affiliates may accept fees and other
consideration from Borrower for services in connection with this Agreement or
otherwise without having to account for the same to Lenders. Each Lender
acknowledges the potential conflict of interest between GECC as a Lender holding
disproportionate interests in the Term Loans and GECC as Agent, and expressly
consents to, and waives, any claim based upon, such conflict of interest.
     9.4. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to in Section 6.3 and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of each Loan Party and its own decision to enter into this Agreement.
Each Lender also acknowledges that it will, independently and without reliance
upon Agent or any other Lender and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Agreement. Each Lender acknowledges the
potential conflict of interest of each other Lender as a result of Lenders
holding disproportionate interests in the Term Loans, and expressly consents to,
and waives, any claim based upon, such conflict of interest.
     9.5. Indemnification. Lenders shall and do hereby indemnify Agent (to the
extent not reimbursed by Loan Parties and without limiting the obligations of
Loan Parties hereunder), ratably according to their respective Pro Rata Shares
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Debt Document or any action taken or omitted to be taken by Agent in
connection therewith; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its Pro Rata Share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Debt Document, to the extent that Agent is not reimbursed for
such expenses by Loan Parties. The provisions of this Section 9.5 shall survive
the termination of this Agreement.
     9.6. Successor Agent. Agent may resign at any time by delivering notice of
such resignation to the Lenders and the Borrower, effective on the date set
forth in such notice. Upon any such resignation, the Requisite Lenders shall
have the right to appoint a successor Agent. If no successor Agent shall have
been so appointed by the Requisite Lenders and shall have accepted such
appointment within 30 days after the resigning Agent’s giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000. If no successor Agent has been appointed pursuant to the
foregoing, within 30 days after the date such notice of resignation was given by
the resigning Agent, the Requisite Lenders shall thereafter perform all the
duties of Agent hereunder until such time, if any, as the Requisite Lenders
appoint a successor Agent as provided above. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Agent. Upon the earlier of the acceptance of any appointment as
Agent hereunder by a successor Agent or the effective date of the resigning
Agent’s resignation, the resigning Agent shall be discharged from its duties and
obligations under this Agreement

34



--------------------------------------------------------------------------------



 



and the other Debt Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue. After any resigning Agent’s
resignation hereunder, the provisions of this Section 9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was acting
as Agent under this Agreement and the other Debt Documents.
     9.7. Setoff and Sharing of Payments. In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.8(e), each Lender is hereby authorized at any time or
from time to time upon the direction of Agent, without notice to Borrower or any
other person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower
against and on account of any of the Obligations that are not paid when due. Any
Lender exercising a right of setoff or otherwise receiving any payment on
account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations. Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the Term
Loans made or other Obligations held by other Lenders or holders may exercise
all rights of offset, bankers’ lien, counterclaim or similar rights with respect
to such participation as fully as if such Lender or holder were a direct holder
of the Term Loans and the other Obligations in the amount of such participation.
Notwithstanding the foregoing, if all or any portion of the offset amount or
payment otherwise received is thereafter recovered from the Lender that has
exercised the right of offset, the purchase of participations by that Lender
shall be rescinded and the purchase price restored without interest. The term
“Pro Rata Share” means, with respect to any Lender at any time, the percentage
obtained by dividing (x) the Commitment of such Lender then in effect (or, if
such Commitment is terminated, the aggregate outstanding principal amount of the
Term Loans owing to such Lender) by (y) the Total Commitment then in effect (or,
if the Total Commitment is terminated, the outstanding principal amount of the
Term Loans owing to all Lenders).
     9.8. Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
     (a) Advances; Payments. If Agent receives any payment for the account of
Lenders on or prior to 1:00 p.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of Lenders
after 1:00 p.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any such payments
and Term Loans (a “Non-Funding Lender”), Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.

35



--------------------------------------------------------------------------------



 



     (b) Return of Payments.
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Loan Party and such related payment is not received by Agent, then Agent will be
entitled to recover such amount (including interest accruing on such amount at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
setoff, counterclaim or deduction of any kind.
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Loan Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Debt Document, Agent will not
be required to distribute any portion thereof to any Lender. In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Loan Party or such other person, without setoff,
counterclaim or deduction of any kind.
     (c) Non-Funding Lenders. The failure of any Non-Funding Lender to make any
Term Loan or any payment required by it hereunder shall not relieve any other
Lender (each such other Lender, an “Other Lender”) of its obligations to make
such Term Loan, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make a Term Loan or make any other
payment required hereunder. Notwithstanding anything set forth herein to the
contrary, a Non-Funding Lender shall not have any voting or consent rights under
or with respect to any Debt Document or constitute a “Lender” (or be included in
the calculation of “Requisite Lender” hereunder) for any voting or consent
rights under or with respect to any Debt Document. At Borrower’s request, Agent
or a person reasonably acceptable to Agent shall have the right with Agent’s
consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from any Non-Funding Lender, and each Non-Funding Lender agrees that it
shall, at Agent’s request, sell and assign to Agent or such person, all of the
Commitments and all of the outstanding Term Loans of that Non-Funding Lender for
an amount equal to the principal balance of all Term Loans held by such
Non-Funding Lender and all accrued interest and fees with respect thereto
through the date of sale, such purchase and sale to be consummated pursuant to
an executed Assignment Agreement (as defined below).
     (d) Dissemination of Information. Agent shall use reasonable efforts to
provide Lenders with any notice of Default or Event of Default received by Agent
from, or delivered by Agent to Borrower, with notice of any Event of Default of
which Agent has actually become aware and with notice of any action taken by
Agent following any Event of Default; provided that Agent shall not be liable to
any Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction. Lenders acknowledge that
Borrower is required to provide financial statements to Lenders in accordance
with Section 6.3 hereto and agree that Agent shall have no duty to provide the
same to Lenders.
     (e) Actions in Concert. Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement, the Notes or any other Debt Documents (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or

36



--------------------------------------------------------------------------------



 



enforce rights under this Agreement and the Notes shall be taken in concert and
at the direction or with the consent of Agent and Requisite Lenders.
10. MISCELLANEOUS.
     10.1. Assignment. Subject to the terms of this Section 10.1, any Lender may
make an assignment to an assignee of, or sell participations in, at any time or
times, the Debt Documents, its Commitment, Term Loans or any portion thereof or
interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder. Any assignment by a Lender shall: (i) except in the
case of an assignment to a Qualified Assignee (as defined below), require the
consent of each Lender (which consent shall not be unreasonably withheld,
conditioned or delayed), (ii) require the execution of an assignment agreement
in form and substance reasonably satisfactory to, and acknowledged by, Agent (an
“Assignment Agreement”); (iii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Commitment and/or Term Loans to be assigned to it for its own
account, for investment purposes and not with a view to the distribution
thereof; (iv) be in an aggregate amount of not less than $1,000,000, unless such
assignment is made to an existing Lender or an affiliate of an existing Lender
or is of the assignor’s (together with its affiliates’) entire interest of the
Term Loans or is made with the prior written consent of Agent; and (v) include a
payment to Agent of an assignment fee of $3,500 (unless otherwise agreed by
Agent). In the case of an assignment by a Lender under this Section 10.1, the
assignee shall have, to the extent of such assignment, the same rights, benefits
and obligations as all other Lenders hereunder. The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitment and Term
Loans, as applicable, or assigned portion thereof from and after the date of
such assignment. Borrower hereby acknowledges and agrees that any assignment
shall give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”. In the event any Lender assigns
or otherwise transfers all or any part of the Commitments and Obligations, upon
the assignee’s or the assignor’s request, Agent shall request that Borrower
execute new Notes in exchange for the Notes, if any, being assigned. Agent may
amend Schedule A to this Agreement to reflect assignments made in accordance
with this Section.
     As used herein, “Qualified Assignee” means (a) any Lender and any affiliate
of any Lender and (b) any commercial bank, savings and loan association or
savings bank or any other entity which is an “accredited investor” (as defined
in Regulation D under the Securities Act) which extends credit or buys loans as
one of its businesses, including insurance companies, mutual funds, lease
financing companies and commercial finance companies, in each case, which has a
rating of BBB or higher from S&P and a rating of Baa2 or higher from Moody’s at
the date that it becomes a Lender and in each case of clauses (a) and (b),
which, through its applicable lending office, is capable of lending to Borrower
without the imposition of any withholding or similar taxes; provided that no
person proposed to become a Lender after the Closing Date and determined by
Agent to be acting in the capacity of a vulture fund or distressed debt
purchaser shall be a Qualified Assignee, and no person or Affiliate of such
person proposed to become a Lender after the Closing Date and that holds any
subordinated debt or stock issued by any Loan Party or its Affiliates shall be a
Qualified Assignee.
     10.2. Notices. All notices, requests or other communications given in
connection with this Agreement shall be in writing, shall be addressed to the
parties at their respective addresses set forth on the signature pages hereto
below such parties’ name or in the most recent Assignment Agreement executed by
any Lender (unless and until a different address may be specified in a written
notice to the other party delivered in accordance with this Section), and shall
be deemed given (a) on the date of receipt if delivered by hand, (b) on the date
of sender’s receipt of confirmation of proper transmission if sent by facsimile
transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, and (d) on the fourth Business Day
after being sent by registered or certified mail, postage prepaid. As used
herein, the term “Business Day” means and includes any day other than

37



--------------------------------------------------------------------------------



 



Saturdays, Sundays, or other days on which commercial banks in New York, New
York are required or authorized to be closed.
     10.3. [Reserved.]
     10.4. Performance. Time is of the essence of this Agreement. This Agreement
shall be binding, jointly and severally, upon all parties described as the
“Borrower” and their respective successors and assigns, and shall inure to the
benefit of Agent, Lenders, and their respective successors and assigns.
     10.5. Payment of Fees and Expenses. Loan Parties agree, jointly and
severally, to pay or reimburse upon demand for all reasonable and documented
fees, costs and expenses incurred by Agent and Lenders in connection with
(a) the investigation, preparation, negotiation, execution, administration of,
or any amendment, modification, waiver or termination of, this Agreement or any
other Debt Document, (b) any legal advice relating to Agent’s rights or
responsibilities under any Loan Document, (c) the administration of the Loans
and the facilities hereunder and any other transaction contemplated hereby or
under the Debt Documents and (d) the enforcement, assertion, defense or
preservation of Agent’s and Lenders’ rights and remedies under this Agreement or
any other Debt Document, in each case of clauses (a) through (d), including,
without limitation, reasonable and documented attorney’s fees and expenses,
reasonable fees and expenses of consultants, auditors (including internal
auditors) and appraisers and UCC and other corporate search and filing fees and
wire transfer fees. Borrower further agrees that such fees, costs and expenses
shall constitute Obligations. This provision shall survive the termination of
this Agreement.
     10.6. Indemnity. Each Loan Party shall and does hereby jointly and
severally indemnify and defend Agent, Lenders, and their respective successors
and assigns, and their respective directors, officers, employees, consultants,
attorneys, agents and affiliates (each an “Indemnitee”) from and against all
liabilities, losses, damages, expenses, penalties, claims, actions and suits
(including, without limitation, related reasonable attorneys’ fees and the
allocated costs of in-house legal counsel) of any kind whatsoever arising,
directly or indirectly, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with this Agreement, the other
Debt Documents or any of the transactions contemplated hereby or thereby (the
“Indemnified Liabilities”); provided that, no Loan Party shall have any
obligation to any Indemnitee with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee as determined by a final non-appealable judgment
of a court of competent jurisdiction. In no event shall any Indemnitee be liable
on any theory of liability for any special, indirect, consequential or punitive
damages (including, without limitation, any loss of profits, business or
anticipated savings). Each Loan Party waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its favor. This
provision shall survive the termination of this Agreement.
     10.7. Rights Cumulative. Agent’s and Lenders’ rights and remedies under
this Agreement or otherwise arising are cumulative and may be exercised
singularly or concurrently. Neither the failure nor any delay on the part of
Agent or any Lender to exercise any right, power or privilege under this
Agreement shall operate as a waiver, nor shall any single or partial exercise of
any right, power or privilege preclude any other or further exercise of that or
any other right, power or privilege. NONE OF AGENT OR ANY LENDER SHALL BE DEEMED
TO HAVE WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER ANY
OTHER AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWER UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE. A waiver on

38



--------------------------------------------------------------------------------



 



any one occasion shall not be construed as a bar to or waiver of any right or
remedy on any future occasion.
     10.8. Entire Agreement; Amendments, Waivers.
     (a) This Agreement and the other Debt Documents constitute the entire
agreement between the parties with respect to the subject matter hereof and
thereof and supersede all prior understandings (whether written, verbal or
implied) with respect to such subject matter. Section headings contained in this
Agreement have been included for convenience only, and shall not affect the
construction or interpretation of this Agreement.
     (b) Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Debt Document, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, Borrower and Lenders having more than (x) 50% of
the aggregate Commitments of all Lenders or (y) if such Commitments have expired
or been terminated, 50% of the aggregate outstanding principal amount of the
Term Loans (the “Requisite Lenders”). Except as set forth in clause (c) below,
all such amendments, modifications, terminations or waivers requiring the
consent of any Lenders shall require the written consent of Requisite Lenders.
     (c) No amendment, modification, termination or waiver of any provision of
this Agreement or any other Debt Document shall, unless in writing and signed by
Agent and each Lender directly affected thereby: (i) increase or decrease any
Commitment of any Lender or increase or decrease the Total Commitment (which
shall be deemed to affect all Lenders), (ii) reduce the principal of or rate of
interest on any Obligation or the amount of any fees payable hereunder (other
than waiving the imposition of the Default Rate), (iii) postpone the date fixed
for or waive any payment of principal of or interest on any Term Loan, or any
fees hereunder, (iv) release all or substantially all of the Collateral, or
consent to a transfer of all or substantially all of the Intellectual Property,
in each case, except as otherwise expressly permitted in the Debt Documents
(which shall be deemed to affect all Lenders), (v) subordinate the lien on all
or substantially all of the Collateral granted in favor of the Agent securing
the Obligations (which shall be deemed to affect all Lenders), (vi) other than
in connection with a merger of Loan Parties permitted pursuant to Section 7.5,
release a Loan Party from, or consent to a Loan Party’s assignment or delegation
of, such Loan Party’s obligations hereunder and under the other Debt Documents
or any Guarantor from its guaranty of the Obligations (which shall be deemed to
affect all Lenders) or (vii) amend, modify, terminate or waive Section 8.4, 9.7
or 10.8(b) or (c).
     (d) Notwithstanding any provision in this Section 10.8 to the contrary, no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent hereunder shall be effective unless signed by Borrower,
Agent and Requisite Lenders.
     (e) Each Lender hereby consents to the release by Agent of any Lien held by
the Agent for the benefit of itself and the Lenders in any or all of the
Collateral to secure the Obligations upon (i) the occurrence of any Permitted
Disposition pursuant to Section 7.3 and (ii) the termination of the Commitments
and the payment and satisfaction in full of the Obligations.
     10.9. Binding Effect. This Agreement shall continue in full force and
effect until the Termination Date; provided, however, that the provisions of
this Section and Sections 2.3(e), 9.5, 10.5 and 10.6 and the other indemnities
contained in the Debt Documents shall survive the Termination Date. The
surrender, upon payment or otherwise, of any Note or any of the other Debt
Documents evidencing

39



--------------------------------------------------------------------------------



 



any of the Obligations shall not affect the right of Agent to retain the
Collateral for such other Obligations as may then exist or as it may be
reasonably contemplated will exist in the future. This Agreement and the grant
of the security interest in the Collateral pursuant to Section 3.1 shall
automatically be reinstated if Agent or any Lender is ever required to return or
restore the payment of all or any portion of the Obligations (all as though such
payment had never been made).
     10.10. Use of Logo. Each Loan Party authorizes Agent to use its name, logo
and/or trademark without notice to or consent by such Loan Party, in connection
with certain promotional materials that Agent may disseminate to the public. The
promotional materials may include, but are not limited to, brochures, video
tape, internet website, press releases, advertising in newspaper and/or other
periodicals, lucites, and any other materials relating the fact that Agent has a
financing relationship with Borrower and such materials may be developed,
disseminated and used without Loan Parties’ review. Nothing herein obligates
Agent to use a Loan Party’s name, logo and/or trademark, in any promotional
materials of Agent. Loan Parties shall not, and shall not permit any of its
respective Affiliates to, issue any press release or other public disclosure
(other than any document filed with any governmental authority relating to a
public offering of the securities of Borrower) using the name, logo or otherwise
referring to General Electric Capital Corporation, GE Healthcare Financial
Services, Inc. or of any of their affiliates, the Debt Documents or any
transaction contemplated herein or therein without at least two (2) Business
Days prior written notice to and the prior written consent of Agent unless, and
only to the extent that, Loan Parties or such Affiliate is required to do so
under applicable law and then, only after consulting with Agent prior thereto.
     10.11. Waiver of Jury Trial. EACH OF LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS. THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
     10.12. Governing Law. THIS AGREEMENT, THE OTHER DEBT DOCUMENTS AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL
RESPECTS BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH
STATE), INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE,
REGARDLESS OF THE LOCATION OF THE COLLATERAL; PROVIDED, HOWEVER, THAT IF THE
LAWS OF ANY JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE
VALIDITY, PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO
PROCEDURAL MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS
OF SUCH OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT. IF ANY
ACTION ARISING OUT OF THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT IS COMMENCED BY
AGENT IN THE STATE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR

40



--------------------------------------------------------------------------------



 



IN THE U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, EACH LOAN
PARTY HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH ACTION
AND TO THE LAYING OF VENUE IN THE STATE OF NEW YORK. NOTWITHSTANDING THE
FOREGOING, THE AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR
PROCEEDING AGAINST ANY LOAN PARTY (OR ANY PROPERTY) IN THE COURT OF ANY OTHER
JURISDICTION THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO
REALIZE ON THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS. ANY PROCESS IN
ANY SUCH ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE
PREPAID, TO LOAN PARTIES AT THEIR ADDRESS DESCRIBED IN SECTION 10.2, OR IF
SERVED BY ANY OTHER MEANS PERMITTED BY APPLICABLE LAW.
     10.13. Confidentiality. Each Lender and Agent agrees to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Debt Document and
designated in writing by any Loan Party as confidential, except that such
information may be disclosed (a) with the Borrower’s prior written consent,
(b) to such Lender’s or Agent’s Related Persons (as defined below), as the case
may be, that are advised of the confidential nature of such information and are
instructed to keep such information confidential in accordance with the terms
hereof (provided, however, that any such confidential information consisting of
license agreements governing the licensing of Intellectual Property shall only
be disclosed to such Lender’s or Agent’s Related Persons in connection with the
transactions contemplated by the Loan Documents), (c) to the extent such
information presently is or hereafter becomes (i) publicly available other than
as a result of a breach of this Section 10.13 or (ii) available to such Lender
or Agent or any of their Related Persons, as the case may be, from a source
(other than any Loan Party) not known by them to be subject to disclosure
restrictions, (d) to the extent disclosure is required by any applicable law,
rule, regulation, court decree, subpoena or other legal, administrative,
governmental or regulatory request, order or proceeding or otherwise required or
demanded by any governmental authority, (e) to the extent necessary or customary
for inclusion in league table measurements, (f) (i) to the National Association
of Insurance Commissioners or any similar organization or any examiner, if
requested by the same or (ii) otherwise to the extent consisting of general
portfolio information that does not identify Loan Parties, (g) to current or
prospective assignees or participants and to their respective Related Persons,
in each case to the extent such assignees, participants or Related Persons agree
to be bound by provisions substantially similar to the provisions of this
Section 10.13 (and such persons or entities may disclose information to their
respective Related Persons in accordance with clause (b) above), (h) to any
other party hereto, and (i) in connection with the exercise or enforcement of
any right or remedy under any Debt Document, in connection with any litigation
or other proceeding to which such Lender or Agent or any of their Related
Persons is a party or bound, or to the extent necessary to respond to public
statements or disclosures by Loan Parties or their Related Persons referring to
a Lender or Agent or any of their Related Persons. In the event of any conflict
between the terms of this Section 10.13 and those of any other contractual
obligation entered into with any Loan Party (whether or not a Debt Document),
the terms of this Section 10.13 shall govern. “Related Persons” means, with
respect to any person or entity, each affiliate of such person or entity and
each director, officer, employee, agent, trustee, representative, attorney,
accountant and each insurance, environmental, legal, financial and other advisor
and other consultants and agents of or to such person or entity or any of its
affiliates.
     10.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
[Signature Page Follows]

41



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each Loan Party, Agent and Lenders, intending to be legally
bound hereby, have duly executed this Agreement in one or more counterparts,
each of which shall be deemed to be an original, as of the day and year first
aforesaid.

            BORROWER:

ONCOTHYREON INC.
      By:   /s/ Robert L. Kirkman, M.D.       Name:   Robert L. Kirkman, M.D.  
    Title:   President       GUARANTORS:

BIOMIRA MANAGEMENT, INC.
      By:   /s/ Robert L. Kirkman, M.D.       Name:   Robert L. Kirkman, M.D.  
    Title:   President       PROLX PHARMACEUTICALS CORPORATION
      By:   /s/ Robert L. Kirkman, M.D.       Name:   Robert L. Kirkman, M.D.  
    Title:   President    

Address For Notices For All Loan Parties:
[Name of Loan Party]
c/o ONCOTHYREON INC.
2601 Fourth Avenue, Suite 500
Seattle, Washington 98121
Attention: Julie Eastland, Chief Financial Officer
Phone: (206) 801-2112
Facsimile: (206) 801-2101
ONCOTHYREON INC.
LOAN AND SECURITY AGREEMENT
SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



            AGENT AND LENDER:

GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Peter Gibson       Name:   Peter Gibson       Title:   Duly
Authorized Signatory     

Address For Notices:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Senior Vice President of Risk — Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9855
With a copy to:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866
ONCOTHYREON INC.
LOAN AND SECURITY AGREEMENT
SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



SCHEDULE A
COMMITMENTS

                  Name of Lender   Commitment of such Lender     Pro Rata Share
 
General Electric Capital Corporation
  $ 12,500,000       100 %
 
               
TOTAL
  $ 12,500,000       100 %

 



--------------------------------------------------------------------------------



 



SCHEDULE B
DISCLOSURES

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF PROMISSORY NOTE
[February __, 2011]
FOR VALUE RECEIVED, ONCOTHYREON INC., a Delaware corporation located at the
address stated below (the “Borrower”), promises to pay to the order of General
Electric Capital Corporation or any subsequent holder hereof (each, a “Lender”),
the principal sum of Twelve Million and Five Hundred Thousand and No/100 Dollars
($12,500,000) or, if less, the aggregate unpaid principal amount of all Term
Loans made by Lender to or on behalf of Borrower pursuant to the Agreement (as
hereinafter defined). All capitalized terms, unless otherwise defined herein,
shall have the respective meanings assigned to such terms in the Agreement.
This Promissory Note is issued pursuant to that certain Loan and Security
Agreement, dated as of February __, 2011, among Borrower, the guarantors from
time to time party thereto, General Electric Capital Corporation, as agent, [the
other lenders signatory thereto], and Lender (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”), is one of the Notes
referred to therein, and is entitled to the benefit and security of the Debt
Documents referred to therein, to which Agreement reference is hereby made for a
statement of all of the terms and conditions under which the loans evidenced
hereby were made.
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement. Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement. The terms of the Agreement are
hereby incorporated herein by reference.
All payments shall be applied in accordance with the Agreement. The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.
All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America. Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto.
This Note is secured as provided in the Agreement and the other Debt Documents.
Reference is hereby made to the Agreement and the other Debt Documents for a
description of the properties and assets in which a security interest has been
granted, the nature and extent of the security interest, the terms and
conditions upon which the security interest was granted and the rights of the
holder of the Note in respect thereof.
Time is of the essence hereof. If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement. Such Late Fee will be immediately due
and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.
This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement. After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.

 



--------------------------------------------------------------------------------



 



Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including without limitation, the allocated costs
of in-house counsel.
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement. Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.

              ONCOTHYREON INC.
      By:           Name:           Title:           Federal Tax ID #:         
Address:     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT B
SECRETARY’S CERTIFICATE OF AUTHORITY
[DATE]
          Reference is made to the Loan and Security Agreement, dated as of
[_______ ___, ___] (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), among [Borrower Name], a [__________]
[corporation/limited liability company/limited liability partnership/limited
partnership] (the “Borrower”), the guarantors from time to time party thereto,
General Electric Capital Corporation, a Delaware corporation (“GECC”), as a
lender and as agent (in such capacity, together with its successors and assigns
in such capacity, “Agent”), and the other lenders signatory thereto from time to
time (GECC and such other lenders, the “Lenders”). Capitalized terms used but
not defined herein are used with the meanings assigned to such terms in the
Agreement.
I, [_________________________], do hereby certify that:
(i) I am the duly elected, qualified and acting [Assistant] Secretary of [INSERT
NAME OF LOAN PARTY] (the “Company”);
(ii) attached hereto as Exhibit A is a true, complete and correct copies of the
Company’s [Certificate/Articles of Incorporation or Articles of
Organization/Certificate of Formation] and the [Bylaws/LLC Agreement/Partnership
Agreement], each of which is in full force and effect on and as of the date
hereof;
(iii) each of the following named individuals is a duly elected or appointed,
qualified and acting officer of the Company who holds the offices set opposite
such individual’s name, and such individual is authorized to sign the Debt
Documents to which the Company is a party and all other notices, documents,
instruments and certificates to be delivered pursuant thereto, and the signature
written opposite the name and title of such officer is such officer’s genuine
signature:

          Name   Title   Signature                                              
             

(iv) attached hereto as Exhibit B are true, complete and correct copies of
resolutions adopted by the Board of Directors/Members of the Company (the
“Board”) authorizing the execution, delivery and performance of the Debt
Documents to which the Company is a party, which resolutions were duly adopted
by the Board on [DATE] and all such resolutions are in full force and effect on
the date hereof in the form in which adopted without amendment, modification,
rescission or revocation;
(v) the foregoing authority shall remain in full force and effect, and Agent and
each Lender shall be entitled to rely upon same, until written notice of the
modification, rescission or revocation of same, in whole or in part, has been
delivered to Agent and each Lender, but no such modification, rescission or
revocation shall, in any event, be effective with respect to any documents
executed or actions taken in

 



--------------------------------------------------------------------------------



 



reliance upon the foregoing authority before said written notice is delivered to
Agent and each Lender; and
(vi) no Default or Event of Default exists under the Agreement, and all
representations and warranties of the Company in the Debt Documents are true and
correct in all respects on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties were true and correct in all respects
on and as of such earlier date.
[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above

                             Name:           Title:   [Assistant] Secretary     

     The undersigned does hereby certify on behalf of the Company that he/she is
the duly elected or appointed, qualified and acting [TITLE] of the Company and
that [NAME FROM ABOVE] is the duly elected or appointed, qualified and acting
[Assistant] Secretary of the Company, and that the signature set forth
immediately above is his/her genuine signature.

                             Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT B TO SECRETARY’S CERTIFICATE OF AUTHORITY
FORM OF RESOLUTIONS
BOARD RESOLUTIONS
_____________ ___, 200_
WHEREAS, [__________], a __________ _________ (“Borrower”) has requested that
General Electric Capital Corporation, a Delaware corporation (“GECC”), as agent
(in such capacity, the “Agent”) and lender, and certain other lenders (GECC and
such other lenders, collectively, the “Lenders”) provide a credit facility in an
original principal amount not to exceed $[______________] (the “Credit
Facility”); and
WHEREAS, the terms of the Credit Facility are set forth in a loan and security
agreement by and among Borrower, the guarantors from time to time party thereto,
Agent, and the Lenders and certain related agreements, documents and instruments
described in detail below; and
[WHEREAS, as a subsidiary of Borrower, __________, the “Company”) will benefit
from the making of the loan(s) to Borrower under the Credit Facility; and]
WHEREAS, the Board of Directors of [Borrower] [Company] (the “Directors”) deems
it advisable and in the best interests of [Borrower] [Company] to execute,
deliver and perform its obligations under those transaction documents described
and referred to below.
NOW, THEREFORE, be it
RESOLVED, that the Credit Facility be, and it hereby is, approved; and further
RESOLVED, that the form of Loan and Security Agreement (the “Loan and Security
Agreement”), by and among [Borrower], [Company,] the other Borrowers from time
to time party thereto, the [other] guarantors from time to time party thereto,
Agent and the Lenders, as presented to the Directors, be and it hereby is,
approved and the [President, the Chief Executive Officer, Chief Financial
Officer, the Vice President or Treasurer] of [Borrower] [Company] (collectively,
the “Proper Officers”) be, and each of them hereby is, authorized and directed
on behalf of [Borrower] [Company] to execute and deliver to Agent the Loan and
Security Agreement, in substantially the form as presented to the Directors,
with such changes as the Proper Officers may approve, such approval to be
conclusively evidenced by execution and delivery thereof; and further
[RESOLVED, that the form of Promissory Note (the “Note”), as presented to the
Directors, be, and it hereby is, approved and the Proper Officers be, and each
of them hereby is, authorized and directed on behalf of Borrower to execute and
deliver to Lender one or more promissory Notes, in substantially the form as
presented to the Directors, with such changes as the Proper Officers may
approve, such approval to be conclusively evidenced by execution and delivery
thereof; and further]
[RESOLVED, that the form(s) of [Intellectual Property Security Agreement]
[Pledge Agreement] [and] [Account Control Agreement] [(collectively, the
“Security Documents”)] [and the form of the Preferred Stock Warrant,]
[Disbursement Letter,] [Guaranty,] [INCLUDE OTHER DOCUMENTS AS APPROPRIATE]
(together with the Security Documents, the “Ancillary Documents”), each as
presented to the Directors, be, and each of them hereby is, approved and the
Proper Officers be, and each of them hereby is, authorized and directed on
behalf of Borrower to execute and deliver to Agent each of the Ancillary
Documents, in substantially the form as presented to the Directors, with such
changes as the

 



--------------------------------------------------------------------------------



 



Proper Officers may approve, such approval to be conclusively evidenced by
execution and delivery thereof; and further]
RESOLVED, that the Proper Officers be, and each of them hereby is, authorized
and directed to execute and deliver any and all other agreements, certificates,
security agreements, financing statements, indemnification agreements,
instruments and documents (together with the Loan and Security Agreement, [and]
the Notes [, and the Ancillary Documents], the “Debt Documents”) and take any
and all other further action, in each case, as may be required or which they may
deem appropriate, on behalf of [Borrower] [Company], in connection with the
Credit Facility and carrying into effect the foregoing resolutions, transactions
and matters contemplated thereby; and further
RESOLVED, that [Borrower] [Company] is hereby authorized to perform its
obligations under the Debt Documents, [including, without limitation, the
borrowing of any advances made under the Credit Facility and] the granting of
any security interest in [Borrower’s] [Company’s] assets contemplated thereby to
secure [Borrower’s] [Company’s] obligations in connection therewith; and further
RESOLVED, that in addition to executing any documents approved in the preceding
resolutions, the Secretary or any Assistant Secretary of [Borrower] [Company]
may attest to such Debt Documents, the signature thereon or the corporate seal
of [Borrower] [Company] thereon; and further
RESOLVED, that any actions taken by the Proper Officers prior to the date of
these resolutions in connection with the transactions contemplated by these
resolutions are hereby ratified and approved; and further
RESOLVED, that these resolutions shall be valid and binding upon [Borrower]
[Company].

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
FORM OF LANDLORD CONSENT
[Landlord]
[Address]
[__________, ____]
Ladies and Gentlemen:
     General Electric Capital Corporation (together with its successors and
assigns, if any, “Agent”) and certain other lenders (the “Lenders”) have entered
into, or is about to enter into, a Loan and Security Agreement, dated as of
[DATE] (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement”) with [CUSTOMER NAME] (“Borrower”) [and __________
(“Company”)], pursuant to which [Borrower] [Company] has granted, or will grant,
to Agent, on behalf of itself and the Lenders, a security interest in certain
assets of [Borrower] [Company], including, without limitation, all of
[Borrower’s] [Company’s] cash, cash equivalents, accounts, books and records,
goods, inventory, machinery, equipment, furniture and trade fixtures (such as
equipment bolted to floors), together with all addition, substitutions,
replacements and improvements to, and proceeds, including, insurance proceeds,
of the foregoing, but excluding building fixtures (such as plumbing, lighting
and HVAC systems (collectively, the “Collateral”). Some or all of the Collateral
is, or will be, located at certain premises known as [__________________] in the
City or Town of [_____________, County of _________________________ and State of
_______] (“Premises”), and [Borrower] [Company] occupies the Premises pursuant
to a lease, dated as of [DATE], between [Borrower] [Company], as tenant, and
you, [NAME], as [owner/landlord/mortgagee/realty manager] (as amended, restated,
supplemented or otherwise modified from time to time, the “Lease”).
     By your signature below, you hereby agree (and we shall rely on your
agreement) that: (i) the Lease is in full force and effect and you are not aware
of any existing defaults thereunder, (ii) the Collateral is, and shall remain,
personal property regardless of the method by which it may be, or become,
affixed to the Premises; (iii) you agree to use your best efforts to provide
Agent with written notice of any default by [Borrower] [Company] under the Lease
resulting in a termination of the Lease (“Default Notice”) and Agent shall have
the right, but not the obligation to cure such default within 15 days following
Agent’s receipt of such Default Notice, (iv) your interest in the Collateral and
any proceeds thereof (including, without limitation, proceeds of any insurance
therefor) shall be, and remain, subject and subordinate to the interests of
Agent and you agree not to levy upon any Collateral or to assert any landlord
lien, right of distraint or other claim against the Collateral for any reason;
(v) Agent, and its employees and agents, shall have the right, from time to
time, to enter into the Premises for the purpose of inspecting the Collateral;
and (vi) Agent, and its employees and agents, shall have the right, upon any
default by [Borrower] [Company] under the Agreement, to enter into the Premises
and to remove or otherwise deal with the Collateral, including, without
limitation, by way of public auction or private sale (provided that, if Agent
conducts a public auction or private sale of the Collateral at the Premises,
Agent shall use reasonable efforts to notify Landlord first and to hold such
auction or sale in a manner that would not unduly disrupt Landlord’s or any
other tenant’s use of the Premises). Agent agrees to repair or reimburse you for
any physical damage actually caused to the Premises by Agent, or its employees
or agents, during any such removal or inspection (other than ordinary wear and
tear), provided that it is understood by the parties hereto that Agent shall not
be liable for any diminution in value of the Premises caused by the removal or
absence of the Collateral therefrom. You hereby acknowledge that Agent shall
have no obligation to remove or dispose of the Collateral from the Premises and
no action by Agent pursuant to this Consent shall be deemed to be an assumption
by Agent of any obligation under the Lease and, except as provided in the
immediately preceding sentence, Agent shall not have any obligation to you.

 



--------------------------------------------------------------------------------



 



     You hereby acknowledge and agree that [Borrower’s] [Company’s] granting of
a security interest in the Collateral in favor of Agent, on behalf of itself and
the Lenders, shall not constitute a default under the Lease nor permit you to
terminate the Lease or re-enter or repossess the Premises or otherwise be the
basis for the exercise of any remedy available to you.
     This Consent and the agreements contained herein shall be binding upon, and
shall inure to the benefit of, any successors and assigns of the parties hereto
(including any transferees of the Premises). This Consent shall terminate upon
the indefeasible payment of Borrower’s indebtedness in full in immediately
available funds and the satisfaction in full of Borrower’s [and Company’s]
performance of its obligations under the Agreement and the related documents.
     This Consent and any amendments, waivers, consents or supplements hereto or
in connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. Delivery of an executed signature page of this Consent or any delivery
contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.

 



--------------------------------------------------------------------------------



 



     We appreciate your cooperation in this matter of mutual interest.

            GENERAL ELECTRIC CAPITAL CORPORATION, as Agent
      By:           Name:           Title:           General Electric Capital
Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Senior Vice President of Risk — Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9855

With a copy to:

General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866
 

            AGREED TO AND ACCEPTED BY:

[NAME], as [owner/landlord/mortgagee/realty manager]
      By:           Name:           Title:        

Address:
AGREED TO AND ACCEPTED BY:

            [NAME OF LOAN PARTY]
      By:           Name:           Title:        

Interest in the Premises (check applicable box)
     o Owner
     o Mortgagee
     o Landlord
     o Realty Manager
Address:

 



--------------------------------------------------------------------------------



 



EXHIBIT C-2
FORM OF BAILEE CONSENT
[Letterhead of GE Capital]
_____ ___, 200__
[NAME OF BAILEE]
________________
________________
Dear Sirs:
     Re: [Name of the Loan Party] (the “Company”)
     Please accept this letter as notice that we have entered into or may enter
into financing arrangements with the Company under which the Company has granted
to us continuing security interests in substantially all personal property and
assets of the Company and the proceeds thereof, including, without limitation,
certain equipment owned by the Company held by you at the manufacturing facility
(the “Premises”) owned by you and located at [______________](the “Personal
Property”).
     Please acknowledge that as a result of such arrangements, you are holding
all of the Personal Property solely for our benefit and subject only to the
terms of this letter and our instructions; provided, however, that until further
written notice from us, you are authorized to use and/or release any and all of
the Personal Property in your possession as directed by the Company in the
ordinary course of business. The foregoing instructions shall continue in effect
until we modify them in writing, which we may unilaterally do without any
consent or approval from the Company. Upon receipt of our instructions, you
agree that (a) you will release the Personal Property only to us or our
designee; (b) you will cooperate with us in our efforts to assemble, sell
(whether by public or private sale), take possession of, and remove all of the
Personal Property located at the Premises; (c) you will permit the Personal
Property to remain on the Premises for forty-five (45) days after your receipt
of our instructions or at our option, to have the Personal Property removed from
the Premises within a reasonable time, not to exceed forty-five (45) days after
your receipt of our instructions; (d) you will not hinder our actions in
enforcing our liens on the Personal Property; and (e) after receipt of our
instructions, you will abide solely by our instructions with respect to the
Personal Property, and not those of the Company.
     You hereby waive and release in our favor: (a) any contractual lien,
security interest, charge or interest and any other lien which you may be
entitled to whether by contract, or arising at law or in equity against any
Personal Property; (b) any and all rights granted under any present or future
laws to levy or distrain for rent or any other charges which may be due to you
against the Personal Property; and (c) any and all other claims, liens, rights
of offset, deduction, counterclaim and demands of every kind which you have or
may hereafter have against the Personal Property.
     You agree that (i) you have not and will not commingle the Personal
Property with any other property of a similar kind owned or held by you in any
manner such that the Personal Property is not readily identifiable, (ii) you
have not and will not issue any negotiable or non-negotiable documents or
instruments relating to the Personal Property, and (iii) the Personal Property
is not and will not be deemed to be fixtures.

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, all of your charges of any nature whatsoever
shall continue to be charged to and paid by the Company and we shall not be
liable for such charges.
     You hereby authorize us to file at any time such financing statements
naming you as the debtor/bailee, Company as the secured party/bailor, and us as
the Company’s assignee, indicating as the collateral goods of the Company now or
hereafter in your custody, control or possession and proceeds thereof, and
including any other information with respect to the Company required under the
Uniform Commercial Code for the sufficiency of such financing statement or for
it to be accepted by the filing office of any applicable jurisdiction (and any
amendments or continuations with respect thereto).
     The arrangement as outlined herein is to continue without modification,
until we have given you written notice to the contrary.
     EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LETTER.
     Any notice(s) required or desired to be given hereunder shall be directed
to the party to be notified at the address stated herein.
     The terms and conditions contained herein are to be construed and enforced
in accordance with the laws of the State of New York.
     This terms and conditions contained herein shall inure to the benefit of
and be binding upon the parties hereto and their respective successors and
permitted assigns.

 



--------------------------------------------------------------------------------



 



The Company has signed below to indicate its consent to and agreement with the
foregoing arrangements, terms and conditions. By your signature below, you
hereby agree to be bound by the terms and conditions of this letter.

            Very truly yours,

GENERAL ELECTRIC CAPITAL CORPORATION
      By:           Name:         Title: Duly Authorized Signatory       
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: Senior Vice President of Risk — Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9855

With a copy to:

General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland 20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile: (301) 664-9866
 

Agreed to:
[NAME OF LOAN PARTY]

             
By:
       
 
  Name:        
 
  Title:        
 
  Address:                            

[NAME OF BAILEE]

             
By:
       
 
  Name:        
 
  Title:        
 
  Address:                  

 



--------------------------------------------------------------------------------



 



EXHIBIT D
COMPLIANCE CERTIFICATE
[DATE]
          Reference is made to the Loan and Security Agreement, dated as of
February 8, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Agreement”), among Oncothyreon Inc., a Delaware corporation
(the “Borrower”), the guarantors from time to time party thereto, General
Electric Capital Corporation, a Delaware corporation (“GECC”), in its capacity
as agent (in such capacity, together with its successors and assigns, in such
capacity, the “Agent”) and lender, and the other lenders signatory thereto (GECC
and such other lenders, the “Lenders”). Capitalized terms used but not defined
herein are used with the meanings assigned to such terms in the Agreement.
The undersigned officer hereby certifies on behalf of the Borrower as of the
date hereof, in her/his capacity as the [TITLE] of the Borrower and not in
her/his personal capacity, as follows:
(i) I am the duly elected, qualified and acting [TITLE] of Borrower;
(ii) attached hereto as Exhibit A are [the monthly financial statements]/[annual
audited financial statements]/[quarterly financial statements] as required under
Section 6.3 of the Agreement and that such financial statements are prepared in
accordance with GAAP (subject, in the case of unaudited financial statements, to
the absence of footnotes and normal year-end audit adjustments);
     (iii) no Default or Event of Default has occurred under the Agreement which
has not been previously disclosed, in writing, to Agent [except as described
below — only include if a Default or Event of Default has occurred and describe
if applicable];
(iv) all representations and warranties of the Loan Parties stated in the Debt
Documents are true and correct in all material respects on and as of the date
hereof, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date
(except that in each case such materiality qualifiers shall not be applicable to
any representation or warranty that already is expressly qualified or modified
by materiality in the text thereof); and
(v) no Loan Party owns any Margin Stock as of the date hereof.
IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
first date written above

                                Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
AUTOMATIC PAYMENT AUTHORIZATION AGREEMENT
Introduction
When you use the automatic payment service, the payment is automatically made by
electronic transfer directly from your bank account at the financial institution
specified below. An “authorized check signer” must complete, sign and submit one
copy of this Authorization Agreement.
Authorization Agreement for Automatic Payment Service (ACH Debits)
1. Oncothyreon Inc. (“Borrower”) hereby authorizes General Electric Capital
Corporation (“Agent”) to initiate debit entries for amounts due under the Loan
and Security Agreement, dated as of February 8, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”),
among Borrower, the guarantors form time to time party thereto, Agent and the
lenders from time to time party thereto. Capitalized terms used herein but not
defined herein are used herein as defined in the Loan Agreement.
2. Borrower understands that the payment of all Obligations are solely its
responsibility. If payment is not satisfied due to account closure, insufficient
funds, or cancellation of any required automated payment services, Borrower
agrees to remit payment plus any applicable late charges as set forth in the
Loan Agreement.
3. It is incumbent upon Borrower to give written notice to Agent of any changes
to this Authorization Agreement or the below referenced bank account information
10 days prior to payment date. Borrower may revoke this Authorization Agreement
by giving 10 days written notice to Agent unless otherwise stipulated in the
Loan Agreement.
4. If the account identified below is a joint account, all of the account
holders must sign this Authorization Agreement.
Account
Provide the following information regarding the account to be debited.

                Account type: o Checking  o Savings

             
 
  Financial Institution:         
 
     
 
   

             
 
  Name of Account:         
 
     
 
   

             
 
  Address of Financial Institution:         
 
      
 
   

             
 
  City/State/Zip:        
 
     
 
   

             
 
  Account #:        
 
     
 
   

             
 
  ABA Routing #:        
 
     
 
   

            ONCOTHYREON INC.
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            [INSERT NAME OF EACH JOINT-ACCOUNT HOLDER, IF ANY]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

EXHIBIT F
FORM OF WARRANT
[See Exhibit 10.3]

 